Exhibit 10.3
EXECUTION COPY



 

INSURANCE AND INDEMNITY AGREEMENT
Dated as of November 17, 2005

AMBAC ASSURANCE CORPORATION,
as Insurer,

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-D-A,
as Issuer,

AFS SENSUB CORP.,
as Seller,

AMERICREDIT FINANCIAL SERVICES, INC.,
as Servicer,

JPMORGAN CHASE BANK, N.A.,
as Indenture Trustee

AmeriCredit Automobile
Receivables Trust 2005-D-A
Class A Asset Backed Notes

 



 

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS





    Page    ARTICLE I
DEFINITIONS   Section 1.1 Defined Terms 1 Section 1.2 Other Definitional
Provisions 8     ARTICLE II     REPRESENTATIONS, WARRANTIES AND COVENANTS      
  Section 2.1 Representations and Warranties of AmeriCredit 8 Section 2.2
Affirmative Covenants of Seller and Servicer 9 Section 2.3 Negative Covenants of
AmeriCredit 13 Section 2.4 Representations and Warranties of the Insurer 13
Section 2.5 Representations and Warranties of the Seller and the Issuer 14
Section 2.6 Affirmative Covenants of the Seller and the Issuer 15 Section 2.7
Negative Covenants of the Seller and the Issuer 19         ARTICLE III
THE AMBAC POLICY; REIMBURSEMENT         Section 3.1 Issuance of the Ambac Policy
20 Section 3.2 Payment of Fees and Premium 21 Section 3.3 Reimbursement
Obligation 22 Section 3.4 Indemnification 23 Section 3.5 Payment Procedure 26
Section 3.6 Subrogation 26         ARTICLE IV
FURTHER AGREEMENTS         Section 4.1 Effective Date; Term of the Insurance
Agreement 27 Section 4.2 Further Assurances and Corrective Instruments 27
Section 4.3 Obligations Absolute 28 Section 4.4 Assignments; Reinsurance;
Third-Party Rights 29 Section 4.5 Liability of the Insurer 30 Section 4.6
Reserved 30 Section 4.7 Rights and Remedies 30

-i-

--------------------------------------------------------------------------------



Back to Contents

  ARTICLE V
DEFAULTS AND REMEDIES         Section 5.1 Defaults 31 Section 5.2 Remedies; No
Remedy Exclusive 32 Section 5.3 Waivers 32         ARTICLE VI
MISCELLANEOUS         Section 6.1 Amendments, Etc. 33 Section 6.2 Notices 33
Section 6.3 Severability 35 Section 6.4 Governing Law 35 Section 6.5 Consent to
Jurisdiction 35 Section 6.6 Consent of the Insurer 36 Section 6.7 Counterparts
36 Section 6.8 Headings 36 Section 6.9 Trial by Jury Waived 36 Section 6.10
Limited Liability 36 Section 6.11 Entire Agreement; Facsimile Signatures 37
Section 6.12 Indenture Trustee 37 Section 6.13 Third-Party Beneficiary 37
Section 6.14 No Proceedings 37 Section 6.15 Limitation of Owner Trustee
Liability 37       EXHIBITS           EXHIBIT A Form of Ambac Policy      A-1

 

-ii-

--------------------------------------------------------------------------------



Back to Contents

          INSURANCE AND INDEMNITY AGREEMENT (as it may be amended, modified or
supplemented from time to time, this “Insurance Agreement”), dated as of
November 17, 2005, by and among AMBAC ASSURANCE CORPORATION, as Insurer (the
“Insurer”), AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-D-A, as Issuer (the
“Issuer”), AMERICREDIT FINANCIAL SERVICES, INC., as Servicer (the “Servicer”),
AFS SENSUB CORP., as Seller (the “Seller”) and JPMORGAN CHASE BANK, N.A., as
Indenture Trustee (in such capacity, the “Indenture Trustee”).

PRELIMINARY STATEMENTS

          A.      The Indenture, dated as of November 9, 2005 (the “Indenture”),
by and between the Issuer and JPMorgan Chase Bank, N.A., as Indenture Trustee
and Trust Collateral Agent (in such capacity, the “Trust Collateral Agent”),
provides for, among other things, the issuance of the AmeriCredit Automobile
Receivables Trust 2005-D-A Asset Backed Notes.

          B.      The parties hereto desire that the Insurer issue the Ambac
Policy to the Indenture Trustee for the benefit of the Holders and to, among
other things, specify the conditions precedent thereto, the premium in respect
thereof and the indemnity, reimbursement, reporting and other obligations of the
parties hereto other than the Insurer in consideration thereof.

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

           Section 1.1          Defined Terms. Capitalized terms used in this
Insurance Agreement shall have the meanings set forth below. Unless the context
clearly requires otherwise, all capitalized terms used but not defined herein
shall have the respective meanings assigned to them in the Ambac Policy or, if
not defined therein, in the Indenture or, if not defined therein, in the Sale
and Servicing Agreement, or, if not defined therein, in the Purchase Agreement,
each as described below.

          “Affiliate” means, with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

          “Ambac” means Ambac Assurance Corporation, a Wisconsin domiciled stock
insurance corporation.

--------------------------------------------------------------------------------



Back to Content

          “Ambac Policy” means the Note Guaranty Insurance Policy No. AB0941BE
dated November 17, 2005, including any endorsements thereto, issued by the
Insurer to the Indenture Trustee with respect to the Notes, for the benefit of
the Holders, in the form attached as Exhibit A to this Insurance Agreement.

          “AmeriCredit” means AmeriCredit Financial Services, Inc. in its
capacity as servicer under the Sale and Servicing Agreement and as seller under
the Purchase Agreement.

          “AmeriCredit Party” means any of the Issuer, the Seller and
AmeriCredit (collectively, the “AmeriCredit Parties”); provided, however, that
solely with respect to the definition of “AmeriCredit Party” as such term is
used in the Ambac Policy, the “AmeriCredit Party” shall have the meaning as
specified therein.

          “Certificate” means the trust certificate evidencing the beneficial
interest of the Certificateholder in the Trust.

          “Charter Documents” means, with respect to any Transaction Party, such
entity’s organizational documents, including its trust agreement, certificate of
trust, memorandum of association, articles of organization, certificate or
articles of incorporation, by-laws and/or operating agreement.

          “Class A-1 Notes” means the Class A-1 4.3436% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.

          “Class A-2 Notes” means the Class A-2 4.75% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

          “Class A-3 Notes” means the Class A-3 4.87% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

          “Class A-4 Notes” means the Class A-4 5.02% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

          “Closing Date” means November 17, 2005.

          "Collateral Agent" means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under the Spread Account Agreement.

          “Collection Period” means, (i) with respect to the first Distribution
Date, the period beginning on the close of business on November 9, 2005 and
ending on the close of business on November 30, 2005, and (ii) with respect to
each subsequent Distribution Date, the period beginning on the close of business
on the last day of the second preceding calendar month and ending on the close
of business on the last day of the immediately preceding calendar month. Any
amount stated “as of the close of business on the last day of a Collection
Period” shall give effect to the following calculations as determined as of the
end of the day on such last day: (i) all applications of collections and
(ii) all distributions.

-2-

--------------------------------------------------------------------------------



Back to Contents

          “Contract” means a motor vehicle retail installment sales contact or
promissory note.

          “Controlling Party” means the Insurer, so long as no Insurer Default
shall have occurred and be continuing and the Trust Collateral Agent for the
benefit of the Noteholders, in the event an Insurer Default shall have occurred
and be continuing.

          “Corporate Trust Office” means (i) with respect to the Owner Trustee,
the principal corporate trust office of the Owner Trustee, which at the time of
execution of this agreement is Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration, and
(ii) with respect to the Indenture Trustee, the Trust Collateral Agent, the
Backup Servicer and the Collateral Agent, the principal office thereof at which
at any particular time its corporate trust business shall be administered, which
at the time of execution of this agreement is 4 New York Plaza, 6th Floor, New
York, New York 10004, Attention: Institutional Trust Services, AmeriCredit
2005-D-F.

          “Custodian” means AmeriCredit and any other Person named from time to
time as custodian in any Custodian Agreement acting as agent for the Trust
Collateral Agent, which Person must be acceptable to the Controlling Party (the
Custodian as of the Closing Date is acceptable to the Insurer as of the Closing
Date).

          “Custodian Agreement” means any Custodian Agreement from time to time
in effect between the Custodian named therein, the Insurer and the Trust
Collateral Agent, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, which Custodian
Agreement and any amendments, supplements or modifications thereto shall be
acceptable to the Controlling Party (the Custodian Agreement which is effective
on the Closing Date is acceptable to the Controlling Party).

          “Default” means any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.

          “Distribution Date” means, with respect to each Collection Period, the
sixth day of the following calendar month, or, if such day is not a Business
Day, the immediately following Business Day, commencing December 6, 2005.

          “Event of Default” has the meaning specified in Section 5.1 hereof.

          “Fee Letter” means that certain letter agreement dated as of the date
hereof between the Issuer and the Insurer and acknowledged by the Indenture
Trustee setting forth certain fees and other matters referred to herein, as the
same may be amended or supplemented from time to time in accordance therewith
and with this Insurance Agreement.

          “Fitch” means Fitch Inc., or its successor.

          “Holder” has the meaning given thereto in the Ambac Policy.

          “Indemnified Party” has the meaning specified in Section 3.4 hereof.

-3-

--------------------------------------------------------------------------------



Back to Contents

          “Indemnifying Party” has the meaning specified in Section 3.4 hereof.

          “Indenture” means the Indenture dated as of November 9, 2005 between
the Issuer and JPMorgan Chase Bank, N.A., as Indenture Trustee and Trust
Collateral Agent, as the same may be amended or supplemented from time to time.

          “Information” has the meaning specified in Section 2.1(c) hereof.

          “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a petition against such Person or the entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of such Person
or any substantial part of its property in an involuntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator, or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation or
such Person’s affairs, and such petition, decree or order shall remain unstayed
and in effect for a period of 60 consecutive days; or (b) the commencement by
such Person of a voluntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by, a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

          “Insolvency Proceeding” means any proceeding by or against any person
under any applicable reorganization, bankruptcy, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or any proceeding in
which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for a person or any of its assets.

          “Insurance Agreement” has the meaning given such term in the initial
paragraph hereof.

          “Insurer” means Ambac and any successor thereto, as issuer of the
Ambac Policy.

          “Insurer Default” means the occurrence and continuance of any of the
following events:

       (a)     the Insurer shall have failed to make a payment required under
the Note Policy in accordance with its terms;

       (b)     the Insurer shall have (i) filed a petition or commenced any case
or proceeding under any provision or chapter of the United States Bankruptcy
Code or any other similar federal or state law relating to insolvency,
bankruptcy, rehabilitation, liquidation or reorganization, (ii) made a general
assignment for the benefit of its creditors, or (iii) had an order for relief
entered against it under the United States Bankruptcy Code or any other similar
federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization which is final and nonappealable; or

-4-

--------------------------------------------------------------------------------



Back to Content

       (c)     a court of competent jurisdiction, the Wisconsin Department of
Insurance or other competent regulatory authority shall have entered a final and
nonappealable order, judgment or decree (i) appointing a custodian, trustee,
agent or receiver for the Insurer or for all or any material portion of its
property or (ii) authorizing the taking of possession by a custodian, trustee,
agent or receiver of the Insurer (or the taking of possession of all or any
material portion of the property of the Insurer).

          “Insurer Information” means the information furnished by the Insurer
in writing expressly for use in the Offering Document and is limited to the
information included under the headings “The Insurer” and “The Policy” in the
Prospectus Supplement.

          “Investment Company Act” means the Investment Company Act of 1940,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.

          “Late Payment Rate” means the lesser of (a) the greater of (i) the per
annum rate of interest publicly announced from time to time by Citibank, N.A. as
its prime or base lending rate (any change in such rate of interest to be
effective on the date such change is announced by Citibank, N.A.), plus 2% per
annum and (ii) the then applicable highest rate of interest on the Notes and
(b) the maximum rate permissible under applicable usury or similar laws limiting
interest rates. The Late Payment Rate shall be computed on the basis of the
actual number of days elapsed over a year of 360 days.

          “Lockbox Agreement” means the Tri-Party Remittance Processing
Agreement, dated as of November 9, 2005, by and among AmeriCredit, JPMorgan
Chase Bank, N.A., and the Trust Collateral Agent, as such agreement may be
amended or supplemented from time to time, unless the Trust Collateral Agent
shall cease to be a party thereunder, or such agreement shall be terminated in
accordance with its terms, in which event "Lockbox Agreement" shall mean such
other agreement, in form and substance acceptable to the Controlling Party,
among the Servicer, the Trust Collateral Agent and the Lockbox Bank.

          "Lockbox Bank" means a depository institution named by the Servicer
and acceptable to the Controlling Party.

          “Material Adverse Effect” means, with respect to any event or
circumstance, a material adverse effect on (a) the business, financial
condition, operations or assets of the Issuer (considered separately) or the
Issuer, the Seller and the Servicer (taken as a whole), (b) the ability of any
AmeriCredit Party to perform its obligations under any Transaction Document to
which it is a party, (c) the validity, enforceability of, or collectibility of,
amounts payable by any AmeriCredit Party under any Transaction Document to which
it is a party, (d) the status, existence, perfection or priority of the interest
of the Issuer or of the Indenture Trustee in the Trust Estate or (e) the
validity, enforceability or collectibility of amounts payable by any AmeriCredit
Party when due under any Transaction Document to which it is a party.

-5-

--------------------------------------------------------------------------------



Back to Contents

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes.

          “Offering Document” means, taken together, the Prospectus Supplement,
dated November 8, 2005 (the “Prospectus Supplement”), and the Prospectus, dated
January 7, 2005, of the Issuer, in respect of the offering and sales of the
Notes, any amendment or supplement thereto, and any other offering document in
respect of the Notes that makes reference to the Ambac Policy.

          “Person” means an individual, corporation, estate, partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization or government or any agency or political
subdivision thereof.

          “Premium” means the premium payable in accordance with the Fee Letter.

          “Purchase Agreement” means the Purchase Agreement among AFS SenSub
Corp., as purchaser, and AmeriCredit Financial Services, Inc., as seller, dated
as of November 9, 2005, as such Purchase Agreement may be amended or
supplemented from time to time.

          “Rating Agencies” means Fitch, Moody’s and S&P.

          “Receivables” means any Contract listed on Schedule A attached to the
Sale and Servicing Agreement and the Subsequent Receivables listed on Schedule A
to each Subsequent Transfer Agreement (which Schedules may be in the form of
microfiche or disk).

          “Responsible Officer” means, with respect to the Indenture Trustee or
the Trust Collateral Agent, any officer within the Corporate Trust Office of the
Indenture Trustee or any AmeriCredit Party, including any Executive Vice
President, Senior Vice President, Vice President, Assistant Vice President,
Treasurer, Assistant Treasurer, Assistant Secretary, or any other officer of the
Indenture Trustee or the Trust Collateral Agent customarily performing functions
similar to those performed by any of the above-designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of November 9, 2005, among the Issuer, the Seller, the Servicer, and
JPMorgan Chase Bank, N.A., as Trust Collateral Agent and as Backup Servicer (in
such capacity, the “Backup Servicer”), as the same may be amended or
supplemented from time to time.

          “Securities Act” means the Securities Act of 1933, including, unless
the context otherwise requires, the rules and regulations promulgated
thereunder, as amended from time to time.

          “Securities Exchange Act” means the Securities Exchange Act of 1934,
including, unless the context otherwise requires, the rules and regulations
promulgated thereunder, as amended from time to time.

-6-

--------------------------------------------------------------------------------



Back to Contents

          “Seller” has the meaning specified in the initial paragraph hereof.

          “Servicer” has the meaning specified in the recitals hereof.

          “Servicer Termination Event” has the meaning specified in Section 9.1
of the Sale and Servicing Agreement.

          “Servicing Policy and Procedures” means the policies and procedures
set forth on Schedule C to the Sale and Servicing Agreement, and any amendments
thereto.

          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

          “Spread Account” means the account designated as such, established and
maintained pursuant to the Spread Account Agreement.

          “Spread Account Agreement” means the Spread Account Agreement dated as
of November 9, 2005, among the Insurer, the Issuer, the Indenture Trustee, the
Trust Collateral Agent and the Collateral Agent, as the same may be modified,
supplemented or otherwise amended in accordance with its terms thereof.

          “Transaction” means the transactions contemplated by the Transaction
Documents.

          “Transaction Documents” means this Agreement, the Underwriting
Agreement, the Sale and Servicing Agreement, the Certificate of Trust, the Trust
Agreement, the Purchase Agreement, the Indenture, the Spread Account Agreement,
the Custodian Agreement, the Lockbox Agreement and all other documents and
certificates delivered in connection therewith except for the Ambac Policy.

          “Transaction Parties” means the AmeriCredit Parties and the Indenture
Trustee.

          “Trigger Event” shall have the meaning set forth in the Spread Account
Agreement.

          “Trust Agreement” means the Trust Agreement dated as of October 25,
2005 among AFS SenSub Corp., as Seller and Wilmington Trust Company, as Owner
Trustee, as amended and restated as of November 9, 2005, as the same may be
amended and supplemented from time to time.

          “Underwriter Information” means the information furnished by the
Underwriters in writing expressly for use in the Offering Document and included
in the first paragraph, the fourth paragraph and the first sentence of the
eighth paragraph after the Class A-4 Notes table under the heading
“Underwriting” in the Prospectus Supplement.

          “Underwriter” shall mean Credit Suisse First Boston LLC as
representative of the Underwriters named in the Underwriting Agreement.

-7-

--------------------------------------------------------------------------------



Back to Contents

          “Underwriting Agreement” means the Underwriting Agreement, dated
November 8, 2005 between the Underwriter, the Seller and the Servicer with
respect to the offer and sale of the Notes, as amended, modified or supplemented
from time to time.

            Section 1.2          Other Definitional Provisions. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Insurance Agreement shall refer to this Insurance Agreement as a whole and not
to any particular provision of this Insurance Agreement, and Section,
subsection, Schedule and Exhibit references are to this Insurance Agreement
unless otherwise specified. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. The
words “include” and “including” shall be deemed to be followed by the phrase
“without limitation.” Where a representation, warranty or covenant herein begins
with the words “as to a Person only,” such representation, warranty or covenant
is given by and as to such Person only.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

           Section 2.1          Representations and Warranties of AmeriCredit.
AmeriCredit hereby makes, to and for the benefit of the Insurer, each of the
representations and warranties made by it in each of the Transaction Documents
to which it is a party, including Section 3.1 of the Purchase Agreement and
Sections 4.6 and 8.1 of the Sale and Servicing Agreement. Such representations
and warranties are incorporated herein by this reference as if fully set forth
herein, and may not be amended except by an amendment complying with the terms
of the last sentence of Section 6.1 hereof. In addition, AmeriCredit, represents
and warrants as of the Closing Date as follows:

            (a)     The offer and sale of the Notes by the Issuer comply in all
material respects with all requirements of law, including all registration
requirements of applicable securities laws and, without limiting the generality
of the foregoing, the Offering Document (other than the Underwriter Information
and the Insurer Information) does not contain any untrue statement of a material
fact and does not omit to state a material fact necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

            (b)     The Indenture has been duly qualified under the Trust
Indenture Act of 1939, as amended; the Issuer is not required to be registered
as an “investment company” under the Investment Company Act; and neither the
offer nor the sale of the Notes by the Issuer will be in violation of the
Securities Act or any other federal or state securities law. AmeriCredit shall
satisfy any of the information reporting requirements of the Securities Exchange
Act arising out of the Transaction to which it, the Seller, or the Issuer is
subject.

           (c)     Neither the Transaction Documents nor any other information
relating to the Receivables, the Other Conveyed Property or any other asset in
the Trust Estate, the operations or financial condition of any of the
AmeriCredit Parties (collectively, the “Information”), as amended, supplemented
or superseded, furnished to the Insurer by such AmeriCredit Party contains any
statement of a material fact which was untrue or misleading in any material
respect when made. None of the AmeriCredit Parties has any knowledge of any
circumstances that could reasonably be expected to have a Material Adverse
Effect. Since the furnishing of the Information, there has been no change nor
any development or event involving a prospective change known to any of the
AmeriCredit Parties that would render any of the Transaction Documents untrue or
misleading in any material respect.

-8-

--------------------------------------------------------------------------------



Back to Contents

           Section 2.2          Affirmative Covenants of AmeriCredit.
AmeriCredit hereby makes, to and for the benefit of the Insurer, all of the
covenants made by it in the Transaction Documents to which it is a party,
including Article IV of the Purchase Agreement and Section 4.6 of the Sale and
Servicing Agreement. Such covenants are hereby incorporated herein by this
reference as if fully set forth herein, and may not be amended except by an
amendment complying with the terms of the last sentence of Section 6.1. In
addition, AmeriCredit hereby agrees that during the term of this Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

           (a)     Compliance with Agreements and Applicable Laws. It shall
comply with the terms and conditions of and perform its obligations under the
Transaction Documents to which it is a party and shall comply with any law, rule
or regulation applicable to it, except where the failure to comply with any such
law, rule or regulation is not reasonably likely to have a Material Adverse
Effect.

             (b)     Existence. Except as otherwise expressly provided by the
Transaction Documents, it shall maintain its corporate existence and shall at
all times continue to be duly organized under the laws of the place of its
organization and duly qualified and duly authorized thereunder. Additionally, it
shall conduct its business in accordance with the terms of its Charter Documents
and shall maintain all licenses, permits, charters and registrations, except for
any such license, permit, charter or registration the failure of which to
maintain is not reasonably likely to have a Material Adverse Effect.

             (c)     Notice of Material Events. It shall promptly (and, with
respect to item (ii) below, in any event not later than three (3) Business Days,
and, with respect to all other items not later than five (5) Business Days)
following receipt of actual knowledge by a Responsible Officer thereof inform
the Insurer in writing of the occurrence of any of the following:


       (i)     the submission of any claim or the initiation of any legal
process, litigation or administrative or judicial investigation, or disciplinary
proceeding by or against it that would be reasonably likely to have a Material
Adverse Effect or the promulgation of any proceeding or any proposed or final
ruling in connection with any such litigation, investigation or proceeding which
would reasonably likely to have a Material Adverse Effect;

           (ii)     the occurrence of any Event of Default hereunder, any
Default or Event of Default under the Indenture, any Servicer Termination Event
or any Trigger Event;

           (iii)     the commencement of any Insolvency Proceeding against any
AmeriCredit Party; and

-9-

--------------------------------------------------------------------------------



Back to Contents

           (iv)     the receipt of written notice that (a) any license, permit,
charter, registration or approval necessary and material for the conduct of its
business is to be, or may be, suspended or revoked and such suspension or
revocation would be reasonably likely to have a Material Adverse Effect or
(b) it is to cease and desist any practice, procedure or policy employed by it
in the conduct of its business, and such cessation would be reasonably likely to
have a Material Adverse Effect.

     With respect to the occurrence of a Level 1 Trigger Event (as defined in
the Spread Account Agreement), a Servicer’s Certificate is sufficient to meet
the requirements of this Section 2.2(c).

          (d)     Notice of Change. It shall give the Insurer not less than
thirty (30) days’ prior written notice of any proposed change in its name,
principal place of business or jurisdiction of organization.

            (e)     Access to Records; Discussions with Officers and
Accountants. As long as upon reasonable prior written notice of the Insurer, at
any time, it shall permit the Insurer or its authorized agents:

           (i)     to inspect its books and its records as they may relate to
the Transaction, the Receivables, the Other Conveyed Property or any other
assets in the Trust Estate, as the case may be, or its obligations under the
Transaction Documents;

           (ii)     to discuss its affairs, finances and accounts with its
principal executive officer and its principal financial officer; and

           (iii)     to discuss its affairs, finances and accounts with its
independent accountants, provided that one of its officers shall have the right
to be present during such discussions.

          Such inspections and discussions shall be conducted during normal
business hours at the Insurer’s cost and expense and shall not unreasonably
disrupt the business of the AmeriCredit. Absent an Event of Default hereunder,
any Default or Event of Default under the Indenture, a Servicer Termination
Event or a Trigger Event, the Insurer shall not conduct such inspections or
discussions more often than annually, unless otherwise mutually agreed by the
Insurer and AmeriCredit. If, however, an Event of Default hereunder or under the
Indenture, a Servicer Termination Event or a Trigger Event has occurred and is
continuing, the Insurer may increase the frequency of such audits to
semi-annual, quarterly, or otherwise as it deems appropriate at the cost and
expense of AmeriCredit. Without limiting the foregoing, upon the occurrence of a
Trigger Event, an Event of Default hereunder or under the Indenture or a
Servicer Termination Event, AmeriCredit shall make its principal officers
available to discuss the Transaction with representatives of the Insurer within
15 days of receipt by AmeriCredit of such a request from the Insurer and such
discussions shall be conducted at AmeriCredit’s expense.

-10-

--------------------------------------------------------------------------------



Back to Contents

          (f)     Closing Documents. It shall provide or cause to be provided to
the Insurer an executed original copy of each Transaction Document executed by
it in connection with the closing of the Transaction within sixty (60) days of
the Closing Date.


          (g)     Field Examination by Independent Public Accountants. Upon
reasonable prior written notice of the Insurer at any time, it shall permit
independent public accountants designated by the Insurer, from time to time to
conduct a field examination(s), and in connection therewith shall permit such
independent public accountants without limitation:


       (i)     to inspect its books and records as they may relate to the
Transaction, the Receivables, the Other Conveyed Property or any other assets in
the Trust Estate, as the case may be, or its obligations under the Transaction
Documents;


       (ii)     to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and


       (iii)     to discuss its affairs, finances and accounts with its
independent accountants, provided that one of its officers shall have the right
to be present during such discussions.

          Such inspections and discussions shall be conducted during normal
business hours at AmeriCredit’s cost and expense and shall not unreasonably
disrupt the business of the Seller or the Servicer. Absent an Event of Default
hereunder or under the Indenture, a Servicer Termination Event or a Trigger
Event, the Insurer shall not conduct such inspections and discussion more often
than annually, unless otherwise mutually agreed by the Insurer and AmeriCredit.
If, however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event or a Trigger Event has occurred and is continuing, the Insurer
may increase the frequency of such audits to semi-annual, quarterly, or
otherwise as it deems appropriate.

          (h)     Financial Reporting. AmeriCredit shall provide or cause to be
provided to the Insurer the following:


       (i)     Annual and Periodic Financial Statements; Other Reporting. Copies
of the financial statements required to be delivered pursuant to Section 4.11 of
the Sale and Servicing Agreement and such notices, certificates, reports and
other information delivered by AmeriCredit under the Transaction Documents, as
and when required pursuant to such sections or agreements, and any other
reporting or financial information required to be provided to the Insurer
pursuant to the terms of the Transaction Documents, including, without
limitation, any other documents, as and when required pursuant to such terms.


       (ii)     Compliance Certificate. Together with the financial statements
required under Section 4.11 of the Sale and Servicing Agreement, a compliance
certificate signed by its Responsible Officer stating that to the best of such
person’s knowledge, (a) each AmeriCredit Party is in compliance with its
obligations hereunder and under the other Transaction Documents, and (b) no
Event of Default hereunder or under the Indenture or Servicer Termination Event
exists and no event which but for the lapse of time or the giving of notice, or
both, would constitute an Event of Default hereunder or under the Indenture or
Servicer Termination Event or Trigger Event exists, or if an Event of Default
hereunder or under the Indenture or Servicer Termination Event or other such
event exists, stating the nature and status thereof (including all relevant
financial and other information and amounts used in determining whether such
Event of Default hereunder or under the Indenture or Servicer Termination Event
or Trigger Event or other such event exists).

-11-

--------------------------------------------------------------------------------



Back to Contents

       (iii)     S.E.C. Filings. Upon reasonable request by the Insurer,
promptly after the filing thereof, copies of all registration statements and
annual, quarterly or other regular reports which AmeriCredit or any subsidiary
files with the Securities and Exchange Commission.


       (iv)     Shareholders Statements and Reports. Upon reasonable request by
the Insurer, promptly after the furnishing thereof to its shareholders, copies
of all financial statements, reports and proxy statements so furnished.


       (v)     Amendments to Servicing Policy and Procedure. Within ten (10)
Business Days after the date of any material change or amendment to its
Servicing Policy and Procedure, a true and complete copy of such change or
amendment, and if requested by the Insurer, a copy of the Servicing Policy and
Procedure as outlined in Schedule C to the Sale and Servicing Agreement then in
effect. AmeriCredit will not amend its Servicing Policy and Procedures in any
manner likely to have a Material Adverse Effect on the Insurer.


       (vi)     Servicing Policy and Procedure. Within ten (10) Business Days
after requested by the Insurer, a true and complete copy of its Servicing Policy
and Procedure, as outlined in Schedule C to the Sale and Servicing Agreement,
then in effect.


          (i)     Public Debt Ratings. Promptly, but in any event within ten
(10) Business Days after the date of any change in its public debt ratings, if
any, a written certification of its public debt ratings after giving effect to
such change.


          (j)     Compliance with Securities Laws. It shall comply with the
Securities Act and the Securities Exchange Act and the regulations thereunder so
as to permit the completion of the offer and sale of the Notes as contemplated
by the Underwriting Agreement.


          (k)     Disclosure Document. Each Offering Document delivered with
respect to the Notes shall clearly disclose that the insurance provided by the
Ambac Policy is not covered by the property/casualty insurance security fund
specified in Article 76 of the New York Insurance Law.


          (l)     Other Information. It shall provide to the Insurer such other
information (including non-financial information) in respect of the Receivables,
the Other Conveyed Property or the other assets in the Trust Estate, as the case
may be, the Transaction and the Transaction Documents and such other financial
or operating information in respect of itself, the Seller, the Issuer or any of
their Affiliates, in each case, which the Insurer may from time to time
reasonably request.

-12-

--------------------------------------------------------------------------------



Back to Contents

          Section 2.3          Negative Covenants of AmeriCredit. AmeriCredit
hereby agrees that during the term of this Insurance Agreement, unless the
Insurer shall otherwise expressly consent in writing:

          (a)     Impairment of Rights. It shall not take any action, or fail to
take any action, if such action or failure to take action (x) is reasonably
likely to have a Material Adverse Effect or (y) is reasonably likely to
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. It shall give the Insurer written
notice of any such action or failure to act promptly prior to the date of
consummation of such action or failure to act. It shall furnish to the Insurer
all information requested by it that is reasonably necessary to determine
compliance with this paragraph.


          (b)     Amendments, Etc. It shall not modify, amend or waive, or
consent to any modification or amendment of, any of the terms, provisions or
conditions of the Transaction Documents to which it is a party without the prior
written consent of the Insurer thereto.


          (c)     Change in Lockbox Processor. Except as provided in a Lockbox
Agreement, it shall not permit a change in the Lockbox Account or any Lockbox
Bank designated in a Lockbox Agreement without the prior written consent of the
Insurer, which consent shall not be unreasonably withheld; provided, however,
that without limiting the foregoing, it shall be deemed reasonable for the
Insurer to withhold its consent if the long term senior unsecured debt of any
new Lockbox Bank is not rated at least “A” by S&P and “A2” by Moody’s.


          Section 2.4          Representations and Warranties of the Insurer.
The Insurer represents and warrants to the Indenture Trustee (on behalf of the
Holders), the Issuer and each other Transaction Party as follows:

          (a)     Organization and Licensing. The Insurer is a stock insurance
corporation duly organized, validly existing and in good standing under the laws
of the State of Wisconsin.


          (b)     Corporate Power. The Insurer has the corporate power and
authority to issue the Ambac Policy and execute and deliver this Insurance
Agreement and all other Transaction Documents to which Ambac is a party and to
perform all of its obligations hereunder and thereunder.


          (c)     Authorization; Approvals. All proceedings legally required for
the issuance of the Ambac Policy and the execution, delivery and performance of
this Insurance Agreement and all other Transaction Documents to which Ambac is a
party have been taken and all licenses, orders, consents or other authorizations
or approvals of the Insurer’s Board of Directors or stockholders or any
governmental boards or bodies legally required for the enforceability of the
Ambac Policy have been obtained or are not material to the enforceability of the
Ambac Policy.

-13-

--------------------------------------------------------------------------------



Back to Contents

          (d)     Enforceability. The Ambac Policy, when issued, will
constitute, and this Insurance Agreement and all other Transaction Documents to
which Ambac is a party constitutes, legal, valid and binding obligations of the
Insurer, enforceable in accordance with their respective terms, subject to
insolvency, reorganization, moratorium, receivership and other similar laws
affecting creditors’ rights generally and by general principles of equity and
subject to principles of public policy limiting the right to enforce the
indemnification provisions contained therein and herein, insofar as such
provisions relate to indemnification for liabilities arising under federal
securities laws.


          (e)     No Conflict. The execution by the Insurer of this Insurance
Agreement and all Transaction Documents to which Ambac is a party will not, and
the satisfaction of the terms hereof and thereof will not, conflict with or
result in a breach of any of the terms, conditions or provisions of the
Certificate of Incorporation or By-Laws of the Insurer, or any restriction
contained in any contract, agreement or instrument to which the Insurer is a
party or by which it is bound or constitute a default under any of the foregoing
which would materially and adversely affect its ability to perform its
obligations under the Ambac Policy, this Insurance Agreement and all other
Transaction Documents to which Ambac is a party.


          (f)     Accuracy of Information. The Insurer Information included in
the Offering Document is limited and does not purport to provide the scope of
disclosure required to be included in a prospectus with respect to a registrant
in connection with the offer and sale of securities of such registrant
registered under the Securities Act. Within such limited scope of disclosure,
however, as of the date of the Offering Document, the Insurer Information does
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading.


          Section 2.5          Representations and Warranties of the Seller and
the Issuer. Each of the Seller and the Issuer hereby makes, to and for the
benefit of the Insurer, each of the representations and warranties made by the
Seller or the Issuer, as the case may be, in the Transaction Documents to which
it is a party, including Section 3.2 of the Purchase Agreement and Section 7.1
of the Sale and Servicing Agreement (in the case of the Seller). Such
representations and warranties are incorporated herein by this reference as if
fully set forth herein, and may not be amended except by an amendment complying
with the terms of Section 6.1 hereof. In addition, the Issuer represents and
warrants as of the Closing Date as follows:


          (a)     Accuracy of Information. The information or statements
contained in the Transaction Documents furnished to the Insurer by it, as
amended, supplemented or superseded on or prior to the date hereof, taken as a
whole, does not, if restated at and as of the date hereof, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such information or statements not misleading in any material respect.


          (b)     Compliance with Securities Laws. The Seller will comply with
the Securities Act and the Securities Exchange Act and the regulations
thereunder so as to permit the completion of the offer and sale of the Notes as
contemplated by the Underwriting Agreement. The offer and sale of the Notes by
the Issuer will comply in all material respects with all requirements of law,
including all registration requirements of applicable securities laws. Without
limiting the foregoing, the Offering Document (other than the Insurer
Information and the Underwriter Information) does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. Neither the offer nor the sale of
the Notes by the Issuer has been or will be in violation of the Securities Act
or any other federal or state securities laws. The Seller will satisfy all
applicable information reporting requirements of the Securities Exchange Act
arising out of the Transaction to which it or the Trust Estate are subject. The
Indenture has been duly qualified under the Trust Indenture Act of 1939, as
amended.

-14-

--------------------------------------------------------------------------------



Back to Contents

          Section 2.6          Affirmative Covenants of the Seller and the
Issuer. Each of the Seller and the Issuer hereby makes, to and for the benefit
of the Insurer, all of the covenants of the Seller or the Issuer, as the case
may be, set forth in the Transaction Documents to which it is a party, including
the covenants contained in Article IV of the Purchase Agreement and Section 7.1
of the Sale and Servicing Agreement (in the case of the Seller) and in
Article III of the Indenture (in the case of the Issuer). Such covenants are
incorporated herein by this reference, and may not be amended except by an
amendment complying with the terms of Section 6.1 hereof. In addition, each of
the Seller and the Issuer hereby agrees that during the term of this Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

          (a)     Compliance with Agreements and Applicable Laws. It shall
comply with the terms and conditions of and perform its obligations under the
Transaction Documents to which it is a party and shall comply with any law, rule
or regulation applicable to it, except where the failure to comply with any such
law, rule or regulation is not reasonably likely to have a Material Adverse
Effect.


          (b)     Existence. It shall maintain its existence as a corporation or
a statutory trust, as the case may be, under the laws of the State of Nevada
with respect to the Seller and the State of Delaware, with respect to the Issuer
and shall at all times continue to be duly formed and validly existing in good
standing under the laws of the State of Nevada and the State of Delaware, as
applicable, and duly qualified and duly authorized thereunder and shall conduct
its business in accordance with the terms of its Charter Documents. The Issuer
shall cause the Receivables Files to be located at such location as specified in
the Custodian Agreement.


          (c)     Access to Records; Discussions with Officers and Accountants.
Upon reasonable prior written notice of the Insurer, at any time, it shall
permit the Insurer or its authorized agents:


       (i)     to inspect its books and records;


       (ii)     to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and


       (iii)     to discuss its affairs, finances and accounts with its
independent accountants, provided that one of its officers and an officer of
AmeriCredit shall have the right to be present during such discussions.

-15-

--------------------------------------------------------------------------------



Back to Contents

          Such inspections and discussions shall be conducted during normal
business hours at the cost and expense of the Insurer and shall not unreasonably
disrupt the Seller’s or Issuer’s business, as the case may be. Absent an Event
of Default hereunder or under the Indenture, a Servicer Termination Event or a
Trigger Event, the Insurer shall not conduct such inspections or discussions
more often than annually, unless otherwise mutually agreed by the Insurer and
AmeriCredit. If, however, an Event of Default hereunder or under the Indenture,
a Servicer Termination Event or a Trigger Event has occurred and is continuing,
the Insurer may increase the frequency of such audits to semi-annual, quarterly,
or otherwise as it deems appropriate at the cost and expense of the Seller or
the Issuer, as applicable. Without limiting the foregoing, upon the occurrence
of an Event of Default hereunder or under the Indenture, a Servicer Termination
Event or a Trigger Event, the Seller and the Issuer shall make their respective
principal officers available to discuss the Transaction with representatives of
the Insurer within 15 days of receipt by the Seller and the Issuer, as the case
may be, of such a request from the Insurer and such discussions shall be
conducted at the expense of the Seller or the Issuer, as applicable.

          (d)     Notice of Material Events. It shall be obligated promptly
(and, with respect to item (ii) below, in any event not later than three (3)
Business Days, and with respect to all other items below, not later than five
(5) Business Days) following receipt of actual knowledge by a Responsible
Officer thereof to inform the Insurer in writing of the occurrence of any of the
following:


       (i)     the submission of any claim or the initiation of any legal
process, litigation or administrative or judicial investigation, or disciplinary
proceeding by or against it that would be reasonably likely to have a Material
Adverse Effect or the promulgation of any proceeding or any proposed or final
ruling in connection with any such litigation, investigation or proceeding which
would reasonably likely to have a Material Adverse Effect;


       (ii)     the occurrence of an Event of Default hereunder, a Default or
Event of Default under the Indenture, a Servicer Termination Event or a Trigger
Event;


       (iii)     the commencement of any Insolvency Proceeding against any
AmeriCredit Party; and


       (iv)     the receipt of written notice that (a) any license, permit,
charter, registration or approval necessary for the conduct of its business is
to be, or may be, suspended or revoked and such suspension or revocation would
be reasonably likely to have a Material Adverse Effect or (b) it is to cease and
desist any practice, procedure or policy employed by it in the conduct of its
business, and such cessation would be reasonably likely to have a Material
Adverse Effect.

     With respect to the occurrence of a Level 1 Trigger Event (as defined in
the Spread Account Agreement), a Servicer’s Certificate is sufficient to meet
the requirements of Section 2.6(d).

          (e)     It shall give the Insurer not less than thirty (30) days’
prior written notice of any proposed change in its name, principal place of
business or jurisdiction of organization.

-16-

--------------------------------------------------------------------------------



Back to Contents

          (f)     Field Examination by Independent Public Accountants. Upon
reasonable prior written notice of the Insurer at any time, it shall permit
independent public accountants designated by the Insurer, from time to time to
conduct a field examination(s), and in connection therewith shall permit such
independent public accountants, without limitation:


       (i)     to inspect its books and records;


       (ii)     to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and


       (iii)     to discuss its affairs, finances and accounts with its
independent accountants; provided that one of its officers and an officer of the
Seller or the Issuer, as the case may be, and an officer of AmeriCredit (if
AmeriCredit is then the Servicer) shall have the right to be present during such
discussions.

          Such inspections and discussions shall be conducted during normal
business hours at the cost and expense of AmeriCredit and shall not unreasonably
disrupt the business of the Seller or the Issuer, as the case may be. Absent an
Event of Default hereunder or under the Indenture, a Servicer Termination Event
or a Trigger Event, the Insurer shall not conduct field examinations more often
than annually, unless otherwise mutually agreed by the Insurer and AmeriCredit.
If, however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event or a Trigger Event has occurred and is continuing, the Insurer
may increase the frequency of such audits to semi-annual, quarterly, or
otherwise as it deems appropriate.

          (g)     Maintenance of Licenses. It shall maintain all licenses,
permits, charters and registrations, except for licenses, permits, charters and
registrations the failure of which to maintain is not reasonably likely to have
a Material Adverse Effect.


          (h)     Financial Reporting. The Issuer shall provide or cause to be
provided to the Insurer, as soon as practicable and in any event within 90 days
after the end of each of its fiscal years, an annual balance sheet as at the end
of such fiscal year and the notes thereto, and the related statements of income
and cash flows and the respective notes thereto for such fiscal year, certified
by its Responsible Officer.


          (i)     Books and Records. Its books and records will reflect its
separate existence and will present fairly its financial position.


          (j)     Other Information. It shall provide to the Insurer such other
information (including non-financial information) in respect of the Receivables,
the Other Conveyed Property or the other assets in the Trust Estate, as the case
may be, the Transaction and the Transaction Documents and such other financial
or operating information in respect of itself and the Receivables which the
Insurer may from time to time reasonably request.

-17-

--------------------------------------------------------------------------------



Back to Contents

          (k)     Operation. It shall:


       (i)     manage its day-to-day business without the involvement of any
other AmeriCredit Party except as required or permitted by the Transaction
Documents or in connection with certain administrative services provided to the
Seller by AmeriCredit;


       (ii)     act solely in its own name in the conduct of its business,
including business correspondence and other communications, and shall conduct
its business so as not to mislead others as to the identity of the entity with
which they are concerned;


       (iii)     ensure that, to the extent that it shares the same officers or
other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees;


       (iv)     ensure that, to the extent that it jointly contracts with any of
its Affiliates to do business with vendors or service providers or to share
overhead expenses, the costs incurred in doing so shall be allocated fairly
among such entities, and each such entity shall bear its fair share of such
costs. To the extent that it contracts or does business with vendors or service
providers when the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs. All material
transactions between the other Transaction Parties and its Affiliates shall only
be on an arm’s-length basis;


       (v)     require that all of its full-time employees identify themselves
as such and not as employees of AmeriCredit or any other AmeriCredit Party
(including, without limitation, by means of providing appropriate employees with
business or identification cards identifying such employees as its employees);
and


       (vi)     compensate all employees, consultants and agents directly, from
its bank accounts, for services provided to it by such employees, consultants
and agents, and, to the extent any of its employees, consultants or agents is
also an employee, consultant or agent of AmeriCredit (or any Affiliate thereof),
allocate the compensation of such employee, consultant or agent between itself
and AmeriCredit (or any Affiliate thereof) on a basis which reflects the
services rendered to itself and AmeriCredit (or such Affiliate thereof).


          (l)     Special Purpose Entity. In addition, the Seller shall:


       (i)     ensure that its capital is adequate for the business and
undertakings of the Seller;


       (ii)     other than activities as set forth in the Charter Documents or
in connection with the Transaction, be restricted from undertaking any other
activities;

-18-

--------------------------------------------------------------------------------



Back to Contents

       (iii)     have at least one independent director;


       (iv)     not commingle its funds and assets with the funds of any other
person; and


       (v)     maintain (A) correct and complete minute books and records of
account, and (B) minutes of the meetings and other proceedings of its board of
directors.

          Section 2.7          Negative Covenants of the Seller and the Issuer.
Each of the Seller and the Issuer hereby agrees that during the term of this
Insurance Agreement, unless the Insurer shall otherwise expressly consent in
writing:

          (a)     Impairment of Rights. It shall not take any action, or fail to
take any action, if such action or failure to take action (x) is reasonably
likely to have a Material Adverse Effect or (y) is reasonably likely to
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. It shall give the Insurer written
notice of any such action or failure to act promptly prior to the date of
consummation of such action or failure to act. It shall furnish to the Insurer
all information requested by the Insurer that is reasonably necessary to
determine compliance with this paragraph.


          (b)     Amendments, Etc. It shall not modify, amend or waive, or
consent to any modification, amendment or waiver of, any of the terms,
provisions or conditions of the Transaction Documents to which it is a party
without the prior written consent of the Insurer. It shall not modify, amend or
waive, or consent to any modification, amendment or waiver of, any of the terms,
provisions or conditions of the Charter Documents which would be reasonably
likely to have a Material Adverse Effect on the Insurer.


          (c)     Limitation on Mergers, Etc. It shall not consolidate with or
merge with or into any Person or liquidate or dissolve, or transfer all or
substantially all of its assets to any Person except, in the case of the Issuer,
by way of the grant of a lien to the Indenture Trustee pursuant to the
Transaction Documents, or, except as expressly permitted by the Transaction
Documents, transfer any of its assets to any Person.


          (d)     Certain Other Limitations. It shall:


       (i)     be restricted from undertaking activities in connection with the
issuance of the Notes other than activities as set forth in its Charter
Documents;


       (ii)     not be involved in the day-to-day management of any of the other
AmeriCredit Parties except as required by or permitted by the Transaction
Documents or in connection with certain administrative services provided to the
Seller by AmeriCredit;


       (iii)     not incur, assume or guarantee any indebtedness except for such
indebtedness as may be incurred by the Issuer in connection with the issuance of
the Notes, or as otherwise expressly permitted by the Charter Documents;


       (iv)     not commingle its deposit accounts (and funds therein) or other
assets with the deposit accounts (and funds therein) or other assets of any
other entity;

-19-

--------------------------------------------------------------------------------



Back to Contents

       (v)     not act as an agent of any other AmeriCredit Party; and


       (vi)     not form, or cause to be formed, any subsidiaries; provided that
the Seller may form other special purpose entities in connection with the
issuance of other asset-backed securities.


ARTICLE III     

THE AMBAC POLICY; REIMBURSEMENT

          Section 3.1          Issuance of the Ambac Policy. The Insurer agrees
to issue the Ambac Policy on the Closing Date subject to satisfaction of the
conditions precedent set forth below:

          (a)     Payment of Expenses. The applicable parties shall have been
paid their related fees and expenses payable in accordance with Sections 3.2(a)
and (b);


          (b)     Receipt of Certain Documents. The Insurer shall have received
a copy of the Servicing Policy and Procedures, as outlined in Schedule C to the
Sale and Servicing Agreement, then in effect and of each Transaction Document
fully executed and delivered by each applicable Transaction Party;


          (c)     Representations and Warranties; Certificate. The
representations and warranties of the AmeriCredit Parties set forth or
incorporated by reference in this Insurance Agreement and the representations
and warranties set forth by the Indenture Trustee in the Indenture are true and
correct on and as of the Closing Date as if made on the Closing Date, and the
Insurer has received a certificate of appropriate officers of the related
AmeriCredit Party to that effect;


          (d)     No Litigation, Etc. No suit, action or other proceeding,
investigation or injunction, or final judgment relating thereto, is pending or,
to any Transaction Party’s knowledge, threatened before any court, governmental
or administrative agency or arbitrator in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents or the consummation of the Transaction;


          (e)     Legality. No statute, rule, regulation or order has been
enacted, entered or deemed applicable by any government or governmental or
administrative agency or court that would make the Transaction illegal or
otherwise prevent the consummation thereof;


          (f)     No Event of Default. No Event of Default hereunder, Default or
Event of Default under the Indenture, Trigger Event or a Servicer Termination
Event has occurred;


          (g)     Satisfaction of Conditions of the Underwriting Agreement. All
conditions in the Underwriting Agreement relating to the Underwriter’s
obligation to offer and sell the Notes have been fulfilled to the satisfaction
of the Insurer, with such satisfaction deemed to have occurred upon issuance of
the Ambac Policy. The Insurer has received copies of each of the documents, and
shall be entitled to rely on each of the documents, required to be delivered to
the Underwriter pursuant to the Underwriting Agreement;

-20-

--------------------------------------------------------------------------------



Back to Contents

          (h)     Issuance of Ratings. The Insurer has received confirmation
that the Class A-1 Notes will be rated Prime-1 by Moody’s, A-1+ by S&P and F1+
by Fitch and that the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes will be rated Aaa by Moody’s, AAA by S&P and AAA by Fitch and that,
without the benefit of the Ambac Policy, the Notes will have a shadow rating
from S&P and Moody’s at a level required by Ambac;


          (i)     Approvals, Etc. The Insurer has received true and correct
copies of all approvals, licenses and consents, if any, required in connection
with the Transaction;


          (j)     Fee Letter. The Insurer, Indenture Trustee and the Issuer have
executed the Fee Letter;


          (k)     Copies. The Insurer has received an executed copy of each
Transaction Document;


          (l)     Opinions. The Insurer has received opinions of counsel to the
Issuer and AmeriCredit concerning the perfection of the Trust Collateral Agent’s
security interest in the Trust Estate and other matters under the laws of the
United States, and has received copies of any opinions delivered to the Rating
Agencies, the Noteholders and the Indenture Trustee, in each case addressed to,
and in form and substance satisfactory to, the Insurer;


          (m)     Satisfactory Documentation. The Insurer and its counsel have
determined that all documents, the Notes and opinions to be delivered in
connection with the Notes conform to the terms of the Indenture, the Offering
Document, the Underwriting Agreement, the Sale and Servicing Agreement, the
Purchase Agreement and this Insurance Agreement; and


          (n)     Additional Items. The Insurer has received such other
documents, instruments, approvals or opinions in form and substance reasonably
satisfactory to the Insurer as are reasonably requested by the Insurer,
including evidence reasonably satisfactory to the Insurer that the conditions
precedent, if any, in the Transaction Documents have been satisfied.


          Section 3.2          Payment of Fees and Premium.


          (a)     Legal and Accounting Fees. AmeriCredit shall pay or cause to
be paid on or about the Closing Date all reasonable legal fees, auditors’ fees
and disbursements incurred by the Insurer in connection with the issuance of the
Ambac Policy and the Transaction Documents through the Closing Date. Additional
fees of the Insurer’s counsel or auditors payable in connection with the
Transaction Documents incurred after the Closing Date shall be paid by
AmeriCredit as provided in Section 3.3 below.


          (b)     Rating Agency Fees. AmeriCredit shall promptly pay the initial
fees of the Rating Agencies with respect to the Notes and the transactions
contemplated hereby following receipt of a statement with respect thereto, and
shall pay or cause to be paid any subsequent fees of the Rating Agencies with
respect to, and directly allocable to, the Notes. The Insurer shall not be
responsible for any fees or expenses of the Rating Agencies. The fees for any
other rating agency shall be paid by the party requesting such other rating
agency’s rating.

-21-

--------------------------------------------------------------------------------



Back to Contents

            (c)     Premium. In consideration of the issuance by the Insurer of
the Ambac Policy, the Issuer shall pay or cause to be paid the Premiums to the
Insurer as set forth in the Fee Letter in accordance with the Indenture and this
Insurance Agreement and from the funds specified by Section 5.7 of the Sale and
Servicing Agreement, commencing on the day the Ambac Policy is issued, until the
Ambac Policy has been terminated in accordance with its terms. The Premium paid
pursuant to the Indenture and the Sale and Servicing Agreement shall be
nonrefundable without regard to whether any Notice (as defined in the Ambac
Policy) is delivered to the Insurer requiring the Insurer to make any payment
under the Ambac Policy or any other circumstances relating to the Notes or
provision being made for payment of the Notes prior to maturity.

          Section 3.3          Reimbursement Obligation. (a)  The Issuer agrees
absolutely and unconditionally to reimburse the Insurer for any amounts paid by
the Insurer under the Ambac Policy, plus the amount of any other due and payable
and unpaid Reimbursement Amounts (as defined in the Ambac Policy), which
reimbursement shall be due and payable on the date that any such amount is paid
thereunder from amounts available for such payment under the Indenture and the
Sale and Servicing Agreement, in an amount equal to the amounts so paid and all
amounts previously paid that remain unreimbursed, together (without duplication)
with interest on any and all amounts remaining unreimbursed (to the extent
permitted by law, if in respect of any unreimbursed amounts representing
interest) from the date such amounts became due until paid in full (after as
well as before judgment), at a rate of interest equal to the Late Payment Rate.

          (b)     Each of the Issuer and AmeriCredit agrees, jointly and
severally, to pay to the Insurer, promptly, but in no event later than 30 days
after demand thereof, as follows: any and all charges, fees, costs and expenses,
including reasonable attorneys’ and accountants’ fees and expenses, that the
Insurer may pay or incur in connection with the Transaction Documents, including
(i) the enforcement, defense or preservation of any rights in respect of any of
the Transaction Documents, defending, monitoring or participating in any
litigation or proceeding (including any insolvency proceeding in respect of any
AmeriCredit Party or any Affiliate thereof) relating to any of the Transaction
Documents, any party to any of the Transaction Documents (in its capacity as
such a party) or the Transaction, the costs and fees of inspections by the
Insurer or audits or field examinations by accountants as outlined above in
Sections 2.2(e), 2.2(g), 2.6(c) and 2.6(f) and the ongoing administration of the
Transaction pursuant to the Transaction Documents, or (ii) any amendment, waiver
or other similar action with respect to, or related to, any Transaction
Document, whether or not executed or completed.


          (c)     Each of the Issuer and AmeriCredit agrees, jointly and
severally, to pay to the party to whom such amounts are owed on demand interest
at the Late Payment Rate on any and all amounts described in Sections 3.3(b) and
3.4 after the date such amounts become due and payable until payment thereof in
full.

-22-

--------------------------------------------------------------------------------



Back to Contents

          Section 3.4          Indemnification. (a)  In addition to any and all
of the Insurer’s rights of reimbursement, indemnification or subrogation, and to
any other rights of the Insurer pursuant hereto or under law or in equity, each
of AmeriCredit and the Seller agrees, jointly and severally, to pay, and to
protect, indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents by reason of:

       (i)     any statement, omission or action (other than of the Insurer with
respect to the Insurer Information, or of the Underwriter with respect to the
Underwriter Information) in connection with the offering, issuance, sale or
delivery of any of the Notes;


       (ii)     the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
any AmeriCredit Party in connection with the Transaction;


       (iii)     the violation by any AmeriCredit Party of any domestic or
foreign law, rule or regulation, or any judgment, order or decree applicable to
them;


       (iv)     the breach by any AmeriCredit Party of any representation,
warranty or covenant under any of the Transaction Documents (without giving
effect to any materiality qualifier or limitation therein);


       (v)     the occurrence, in respect of AmeriCredit’s duties as the
Servicer, under any of the Transaction Documents of any Servicer Termination
Event or any event which, with the giving of notice or the lapse of time or
both, would constitute any Servicer Termination Event; or


       (vi)     any untrue statement or alleged untrue statement of a material
fact contained in the Offering Document or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as such claims, losses, liabilities
(including penalties), actions, suits, judgments, demands, damages, costs or
expenses (including reasonable fees and expenses of attorneys, consultants and
auditors and reasonable costs of investigations) arise out of or are based upon
any untrue statement or omission in the Offering Document in the information
with respect to (x) the Insurer Information and (y) the Underwriter Information.

-23-

--------------------------------------------------------------------------------



Back to Contents

          (b)     In addition to any and all of the Insurer’s rights of
reimbursement, indemnification or subrogation, and to any other rights of the
Insurer pursuant hereto or under law or in equity, the Issuer agrees to pay, and
to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents and each Person, if any, who controls
the Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents, including by reason of:


       (i)     any statement, omission or action (other than of the Insurer with
respect to the Insurer Information, or of the Underwriter with respect to the
Underwriter Information) in connection with the offering, issuance, sale or
delivery of any of the Notes;


       (ii)     the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
any AmeriCredit Party in connection with the Transaction;


       (iii)     the violation by any AmeriCredit Party of any domestic or
foreign law, rule or regulation, or any judgment, order or decree applicable to
them;


       (iv)     the breach by any AmeriCredit Party of any representation,
warranty or covenant under any of the Transaction Documents (without giving
effect to any materiality qualifier or limitation therein); or


       (v)     any untrue statement or alleged untrue statement of a material
fact contained in the Offering Document or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as such claims, losses, liabilities
(including penalties), actions, suits, judgments, demands, damages, costs or
expenses (including reasonable fees and expenses of attorneys, consultants and
auditors and reasonable costs of investigations) arise out of or are based upon
any untrue statement or omission in the Offering Document in the information
with respect to (x) the Insurer Information and (y) the Underwriter Information.


          (c)     The Insurer agrees to pay, and to protect, indemnify and save
harmless each of AmeriCredit, the Seller and the Issuer, and their respective
officers, directors, shareholders, employees, agents and each Person, if any,
who controls AmeriCredit, the Seller and the Issuer, within the meaning of
either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act from and against, any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature arising out of or by
reason of any untrue statement or alleged untrue statement of a material fact
contained in the Insurer Information in any Offering Document or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

-24-

--------------------------------------------------------------------------------



Back to Contents

          (d)     If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Person (each, an
“Indemnified Party”) in respect of which the indemnity provided in Section
3.4(a), (b), (c) or (f) may be sought from AmeriCredit, the Seller, the Issuer,
the Indenture Trustee or the Insurer, as the case may be (the “Indemnifying
Party”), each such Indemnified Party shall promptly notify the Indemnifying
Party in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all expenses and legal fees; provided that failure to
notify the Indemnifying Party shall not relieve it from any liability it may
have to such Indemnified Party except to the extent that it shall be actually
prejudiced thereby. The Indemnified Party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
the expense of the Indemnified Party and may assume the defense of any such
action or claim in reasonable cooperation with, and with the reasonable
cooperation of, the Indemnifying Party; provided, however, that the fees and
expenses of separate counsel to the Indemnified Party in any such proceeding
shall be at the expense of the Indemnifying Party if (i) the Indemnifying Party
has agreed to pay such fees and expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such action or proceeding or employ counsel
reasonably satisfactory to the Indemnified Party in any such action or
proceeding within a reasonable time after the commencement of such action or
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Indemnifying Party (in which case, if the
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such Indemnified Party, it being understood, however,
that the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Parties, which
firm shall be designated in writing by the Indemnified Party). The Indemnifying
Party shall not be liable for any settlement of any such action or proceeding
effected without its written consent to the extent that any such settlement
shall be prejudicial to the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed, but, if settled with its written consent, or
if there is a final judgment for the plaintiff in any such action or proceeding
with respect to which the Indemnifying Party shall have received notice in
accordance with this subsection (d), the Indemnifying Party agrees to indemnify
and hold the Indemnified Parties harmless from and against any loss or liability
by reason of such settlement or judgment.


          (e)     To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable or insufficient to hold harmless any Indemnified Party (other than
due to application of this Section), each Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other hand. The relative fault of each Indemnifying Party, on the one hand, and
each Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach or alleged breach is within the control of the
Indemnifying Party or the Indemnified Party, and the parties relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

-25-

--------------------------------------------------------------------------------



Back to Contents

          (f)     In addition to any and all of the Insurer’s rights of
reimbursement, indemnification or subrogation, and to any other rights of the
Insurer pursuant hereto or under law or in equity, the Indenture Trustee agrees
to pay, and to protect, indemnify and save harmless, the Insurer and its
officers, directors, shareholders, employees, agents and each Person, if any,
who controls the Insurer within the meaning of either Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act from and against,
any and all claims, losses, liabilities (including penalties), actions, suits,
judgments, demands, damages, costs or expenses (including reasonable fees and
expenses of attorneys, consultants and auditors and reasonable costs of
investigations) of any nature arising out of or relating to the transactions
contemplated by the Transaction Documents, including by reason of:


       (i)     the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
the Indenture Trustee in connection with the Transaction;


       (ii)     the violation by the Indenture Trustee of any domestic or
foreign law, rule or regulation, or any judgment, order or decree applicable to
it; or


       (iii)     the breach by the Indenture Trustee of any representation,
warranty or covenant under any of the Transaction Documents (without giving
effect to any materiality qualifier or limitation therein).

          Section 3.5          Payment Procedure. In the event of any payment by
the Insurer for which reimbursement is sought under Section 3.3, the Issuer,
AmeriCredit, the Indenture Trustee agree to accept the voucher or other evidence
of payment as prima facie evidence of the propriety thereof and the liability,
if any, described in Section 3.3 therefor to the Insurer; provided, that with
respect to claims for reimbursement of amounts other than amounts paid by the
Insurer under the Ambac Policy and any interest thereon made to AmeriCredit
under Section 3.3(b), the Insurer will also provide appropriate supporting
documents to AmeriCredit for such claims. All payments to be made to the Insurer
under this Insurance Agreement shall be made to the Insurer (to such account as
shall be specified by the Insurer in writing) by no later than 3:00 p.m. (New
York time) on the date when due in lawful currency of the United States of
America in immediately available funds or as the Insurer shall otherwise direct
by written notice to the party making such payment. In the event that the date
of any payment to the Insurer or the expiration of any time period hereunder
occurs on a day that is not a Business Day, then such payment or expiration of
time period shall be made or occur on the next succeeding Business Day with the
same force and effect as if such payment was made or time period expired on the
scheduled date of payment or expiration date.

          Section 3.6          Subrogation. The parties hereto acknowledge that,
to the extent of any payment made by the Insurer pursuant to the Ambac Policy,
the Insurer shall be fully subrogated to the extent of such payment and any
interest due thereon, to the rights of the Noteholders to any moneys paid or
payable in respect of the Notes under the Transaction Documents or otherwise
subject to applicable law. The parties hereto agree to such subrogation and
further agree to execute such instruments and to take such actions as, in the
sole and reasonable judgment of the Insurer, are necessary to evidence such
subrogation and to perfect the rights of the Insurer to receive any such moneys
paid or payable in respect of the Notes, under the Transaction Documents or
otherwise.

-26-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE IV     

FURTHER AGREEMENTS


          Section 4.1          Effective Date; Term of the Insurance Agreement.
This Insurance Agreement shall take effect on the Closing Date and shall remain
in effect until the later of (a) such time as the Insurer is no longer subject
to a claim under the Ambac Policy and such policy has been surrendered to the
Insurer for cancellation and (b) such time as all amounts payable to the Insurer
by the AmeriCredit Parties hereunder or under the Transaction Documents and the
Notes have been irrevocably paid and redeemed in full and such Notes have been
cancelled; provided, however, that the provisions of Sections 3.2, 3.3 and 3.4
hereof shall survive any termination of this Insurance Agreement.

          Section 4.2          Further Assurances and Corrective Instruments.
(a)  Unless an Insurer Default has occurred and is continuing, or except as the
Indenture otherwise provides, none of the Indenture Trustee and none of the
other Transaction Parties shall grant any waiver of rights under any of the
Transaction Documents to which any of them is a party without the prior written
consent of the Insurer and any such waiver without prior written consent of the
Insurer shall be null and void and of no force or effect.

          (b)     Each of the parties hereto agrees that it will, from time to
time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, such supplements hereto and such further instruments and
agreements and take such further actions as the Insurer may reasonably request
and as may be required in the Insurer’s reasonable judgment to effectuate the
intent and purpose of this Insurance Agreement and the other Transaction
Documents. Without limiting the foregoing, to the extent such authorization
shall be required by law, each AmeriCredit Party hereby authorizes the Indenture
Trustee and the Insurer, at the expense of the Issuer, in the event the Issuer
has failed to do so upon request (provided that no such request shall be
required if there exists any Insolvency Proceeding), to execute and file
financing statements covering the assets covered by any purchase or transfer
pursuant to the Transaction Documents or owned by the Issuer in such
jurisdictions as may be required to confirm title thereto and perfect and
maintain the lien thereon. In addition, each of the parties hereto agrees to
cooperate with the Rating Agencies in connection with any review of the
Transaction conducted during normal business hours and in a manner that does not
unreasonably disrupt the business of the Transaction Parties, that may be
undertaken by the Rating Agencies after the date hereof upon prior written
notice.

-27-

--------------------------------------------------------------------------------



          (c)     None of the Transaction Parties shall cause or permit the
Issuer to issue any notes or other evidences of indebtedness, or to otherwise
incur any indebtedness, other than the indebtedness represented by the Notes or
other indebtedness expressly permitted under the Transaction Documents.


          (d)     Each Transaction Party shall concurrently provide the Insurer,
as and when delivery thereof is required to be made pursuant to the Transaction
Documents, with copies of all reports, notices, requests and demands delivered
or required to be delivered by it pursuant to the Transaction Documents.


          Section 4.3          Obligations Absolute. (a)  The obligations of the
Transaction Parties hereunder shall be absolute and unconditional and shall be
paid or performed strictly in accordance with this Insurance Agreement and the
other Transaction Documents under all circumstances irrespective of:

       (i)     any lack of validity or enforceability of, or any amendment or
other modifications of, or waiver with respect to, any of the Transaction
Documents or the Notes;


       (ii)     any exchange or release of any other obligations hereunder;


       (iii)     the existence of any claim, setoff, defense, reduction,
abatement or other right that a Transaction Party which is a party to any of the
Transaction Documents may have at any time against the Insurer or any other
Person;


       (iv)     any document presented in connection with the Ambac Policy
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


       (v)     any payment by the Insurer under the Ambac Policy against
presentation of a certificate or other document that does not strictly comply
with the terms of the Ambac Policy;


       (vi)     any failure of the Transaction Parties to receive the proceeds
from the sale of the Notes;


       (vii)     any Insolvency Event with respect to any Transaction Party; and


       (viii)     any other circumstances, other than payment in full, that
might otherwise constitute a defense available to, or discharge of, such party
in respect of any Transaction Document.


     (b)     The Transaction Parties and any and all others who are now or may
become liable for all or any part of the obligations of the Transaction Parties
under this Insurance Agreement agree to be bound by this Insurance Agreement and
(i) to the extent permitted by law, waive and renounce any and all redemption
and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness and obligations evidenced by any Transaction
Document or by any extension or renewal thereof; (ii) waive presentment and
demand for payment, notices of nonpayment and of dishonor, protest of dishonor
and notice of protest; (iii) waive all notices in connection with the delivery
and acceptance hereof and all other notices in connection with the performance,
default or enforcement of any payment hereunder, except as required by the
Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, all defenses, other than payment, and all rights of
setoff or recoupment arising out of any breach under any of the Transaction
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to any of the Transaction Parties; (v) agree that
their liabilities hereunder shall be unconditional and without regard to any
setoff, counterclaim or the liability of any other Persons for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event; (vii) consent to any and all extensions of time that may be granted by
the Insurer with respect to any payment hereunder or other provisions hereof and
to the release of any security at any time given for any payment hereunder, or
any part thereof, with or without substitution, and to the release of any Person
or entity liable for any such payment; and (viii) consent to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agree that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

-28-

--------------------------------------------------------------------------------



          (c)     Nothing herein shall be construed as prohibiting any party
hereto from pursuing any rights or remedies it may have against any Person in a
separate legal proceeding.

          Section 4.4          Assignments; Reinsurance; Third-Party Rights.
(a)  This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of the Transaction
Parties may assign its rights under this Insurance Agreement, or delegate any of
its duties hereunder, without the prior written consent of the Insurer. Any
assignments made in violation of this Insurance Agreement shall be null and
void.

          (b)     The Insurer shall have the right to give participations in its
rights under this Insurance Agreement and to enter into contracts of reinsurance
with respect to the Ambac Policy upon such terms and conditions as the Insurer
may in its discretion determine; provided, however, that no such participation
or reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Ambac Policy, and provided, further, that any
reinsurer or participant will not have any rights against the Transaction
Parties or the Holders and that none of the Transaction Parties or the Holders
shall have any obligation to have any communication or relationship with any
reinsurer or participant in order to enforce the obligations of the Insurer
hereunder and under the Ambac Policy.


          (c)     The Insurer shall be entitled to assign or pledge to any bank,
other lender or reinsurer providing liquidity or credit with respect to the
Transaction or the obligations of the Insurer in connection therewith, any
rights of the Insurer under the Transaction Documents or with respect to any
real or personal property or other interests pledged to the Insurer or in which
the Insurer has a security interest, in connection with the Transaction, subject
in each case to the liens granted pursuant to the Transaction Documents;
provided thatno such bank or other lender shall thereby obtain any direct right
against Transaction Parties or the Holders, and further, provided; thatno such
assignment or pledge shall give any assignee the right to exercise any
discretionary authority that the Transaction Documents provide shall be
exercisable by the Insurer or relieve the Insurer of any of its obligations
hereunder or under the Ambac Policy.

-29-

--------------------------------------------------------------------------------



          (d)     Except as provided herein with respect to participants and
reinsurers, nothing in this Insurance Agreement shall confer any right, remedy
or claim, express or implied, upon any Person not a party hereto, including any
Holders, other than the rights of the Insurer against the Transaction Parties
and all the terms, covenants, conditions, promises and agreements contained
herein shall be for the sole and exclusive benefit of the parties hereto and
their successors and permitted assigns. Neither the Indenture Trustee nor any
Holders shall have any right to payment from any Premiums paid or payable
hereunder or under the Indenture or from any amounts paid by the Issuer or
AmeriCredit pursuant to Sections 3.2, 3.3 or 3.4 hereof.

          Section 4.5          Liability of the Insurer. Neither the Insurer nor
any of its officers, directors or employees shall be liable or responsible for:
(a) the use that may be made of the Ambac Policy by the Indenture Trustee or any
other party or for any acts or omissions of the Indenture Trustee or any other
party in connection therewith; or (b) the validity, sufficiency, accuracy or
genuineness of documents delivered to the Insurer in connection with any claim
under the Ambac Policy, or of any signatures thereon, even if such documents or
signatures should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged (unless the Insurer shall have actual
knowledge thereof). In furtherance and not in limitation of the foregoing, the
Insurer may accept documents that appear on their face to be in order, without
responsibility for further investigation.

          Section 4.6          Reserved.

          Section 4.7          Rights and Remedies. Each party to this Insurance
Agreement has acknowledged and agreed to, and hereby confirms its
acknowledgement and agreement to, the collateral sale and assignment by
AmeriCredit, in its capacity as seller under the Purchase Agreement, to the
Seller, by the Seller to the Issuer, and the pledge by the Issuer to the Trust
Collateral Agent for the benefit of the Indenture Trustee, of all of its right,
title and interest in, to and under the Trust Estate, and the Transaction
Documents and all of the Issuer’s rights, remedies, powers and privileges and
all claims of the Issuer or the Seller, as the case may be, against AmeriCredit,
in its capacity as seller under the Purchase Agreement, of the Issuer against
the Seller and of the Issuer against the Seller or AmeriCredit, in its capacity
as seller under the Purchase Agreement, under or with respect to the Transaction
Documents (whether arising pursuant to the terms thereof or otherwise available
at law or in equity), including without limitation (whether or not any of a
Default or Event of Default under the Indenture, an Event of Default hereunder,
a Servicer Termination Event or a Trigger Event has occurred and is continuing)
(i) the right of the Issuer at any time to enforce the Transaction Documents
against AmeriCredit or the Seller and the obligations of AmeriCredit and the
Seller thereunder and (ii) the right at any time to give or withhold any and all
consents, requests, notices, directions, approvals, demands, extensions or
waivers under or with respect to any Transaction Document or the obligations in
respect of the Issuer, AmeriCredit or the Seller thereunder, all of which
rights, remedies, powers, privileges and claims may, notwithstanding any
provision to the contrary by any of the Transaction Documents, be exercised
and/or enforced by the Indenture Trustee in lieu of and in the place and stead
of the Seller and the Issuer to the same extent as the Seller or the Issuer
would otherwise do, and except to the extent a Transaction Document provides
that the Insurer shall not have such a right upon an Insurer Default that has
occurred and is continuing, neither the Seller nor the Issuer may exercise any
of the foregoing rights without the prior written consent of the Insurer. Each
party hereto further acknowledges and agrees that, unless an Insurer Default has
occurred and is continuing, the Indenture Trustee will take or refrain from
taking any action, and exercise or refrain from exercising any rights under the
Transaction Documents in its capacity as Indenture Trustee, pursuant to the
written direction of the Insurer; provided, however, that the obligations of the
Indenture Trustee to take or refrain from taking, or to exercise or refrain from
exercising, any such action or rights shall not apply to routine administrative
tasks required to be performed by the Indenture Trustee pursuant to the
Transaction Documents and shall be limited to those actions and rights that can
be exercised or taken (or not exercised or taken, as the case may be) in full
compliance with the provisions of the Transaction Documents and with applicable
law.

-30-

--------------------------------------------------------------------------------



ARTICLE V     

DEFAULTS AND REMEDIES

          Section 5.1          Defaults. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder:

          (a)     Any representation or warranty made by any of the Transaction
Parties other than the Indenture Trustee hereunder or under the Transaction
Documents, or in any certificate furnished hereunder or under the Transaction
Documents, prove to be untrue or misleading in any material respect; provided,
however, that if such Transaction Party effectively cures any such defect in any
representation or warranty under any Transaction Document or certificate or
report furnished under any Transaction Document, within the time period
specified in the related Transaction Document as the cure period therefor, such
defect shall not in and of itself constitute an Event of Default;


          (b)     (i) Any Transaction Party other than the Indenture Trustee
fails to pay or deposit when due any amount required to be paid or deposited by
it hereunder or under any other Transaction Document and such failure has
continued for a period of at least two (2) Business Days or, if so specified in
the applicable Transaction Document, the applicable grace period set forth
therein, or (ii) a legislative body has enacted any law that declares or a court
of competent jurisdiction finds or rules that this Insurance Agreement or any
other Transaction Document is not valid and binding on the Transaction Parties
hereto or thereto;


          (c)     The occurrence and continuance of an Event of Default under
the Indenture or Servicer Termination Event under the Sale and Servicing
Agreement;


          (d)     Any failure on the part of any Transaction Party other than
the Indenture Trustee duly to observe or perform in any material respect any
other of the covenants or agreements on the part of such Transaction Party
contained in this Insurance Agreement or in any other Transaction Document which
continues unremedied beyond any cure period provided therein, or, in the case of
this Insurance Agreement, for a period of 30 days after the earlier of the date
on which written notice of such failure, requiring the same to be remedied, has
been given to AmeriCredit by the Insurer (with a copy to the Indenture Trustee)
or by the Indenture Trustee (with a copy to the Insurer), or a Responsible
Officer of such Transaction Party has actual knowledge thereof;

-31-

--------------------------------------------------------------------------------



          (e)     The entry of a decree or order by a court or agency or
supervisory authority having jurisdiction in the premises for appointment of a
conservator, receiver or liquidator or similar official for any Transaction
Party other than the Indenture Trustee which is a party to any Transaction
Document in any bankruptcy, insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings or for the winding up or
liquidation of its respective affairs, and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days; or


          (f)     The consent by any Transaction Party other than the Indenture
Trustee to the appointment of a conservator or receiver or liquidator or similar
official in any bankruptcy, insolvency, readjustment of debt, marshaling of
assets and liabilities, or similar proceedings of or relating to such
Transaction Party or relating to all or substantially all of its respective
property; or any such Transaction Party admits in writing its inability to pay
its debts generally as they become due, files a petition to take advantage of
any applicable bankruptcy, insolvency or reorganization statute, make an
assignment for the benefit of its creditors or voluntarily suspends payment of
its obligations.

          Section 5.2          Remedies; No Remedy Exclusive. (a)  Upon the
occurrence of an Event of Default hereunder, the Insurer may take whatever
action at law or in equity as may appear necessary or desirable in its judgment
to collect the amounts, if any, then due under this Insurance Agreement or any
other Transaction Document or to enforce performance and observance of any
obligation, agreement or covenant of the Transaction Parties under this
Insurance Agreement or any other Transaction Document, either in its own
capacity or as Controlling Party.

          (b)     Unless otherwise expressly provided, no remedy herein
conferred or reserved is intended to be exclusive of any other available remedy,
but each remedy shall be cumulative and shall be in addition to other remedies
given under this Insurance Agreement or any other Transaction Document, or
existing at law or in equity. No delay or omission to exercise any right or
power accruing under this Insurance Agreement or any other Transaction Document
upon the happening of any event set forth in Section 5.1 shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Insurer to exercise any remedy reserved to
the Insurer in this Article, it shall not be necessary to give any notice, other
than such notice as may be required by this Article.


          (c)     Each party to this Insurance Agreement hereby agrees that, in
addition to any other rights or remedies existing in its favor, it shall be
entitled to specific performance and/or injunctive relief in order to enforce
any of its rights or any obligation owed to it under the Transaction Documents.

          Section 5.3          Waivers. (a)  No failure by the Insurer to
exercise, and no delay by the Insurer in exercising, any right hereunder shall
operate as a waiver thereof. The exercise by the Insurer of any right hereunder
shall not preclude the exercise of any other right, and the remedies provided
herein to the Insurer are declared in every case to be cumulative and not
exclusive of any remedies provided by law or equity.

-32-

--------------------------------------------------------------------------------



          (b)     The Insurer shall have the right, to be exercised in its
complete discretion, to waive any Event of Default hereunder, by a writing
setting forth the terms, conditions and extent of such waiver signed by the
Insurer and delivered to AmeriCredit and the Indenture Trustee. Unless such
writing expressly provides to the contrary, any waiver so granted shall extend
only to the specific event or occurrence which gave rise to the Event of Default
so waived and not to any other similar event or occurrence which occurs
subsequent to the date of such waiver.


ARTICLE VI     

MISCELLANEOUS

          Section 6.1          Amendments, Etc. This Insurance Agreement may be
amended, modified, supplemented or terminated only by written instrument or
written instruments signed by the parties hereto. No consent of any reinsurer or
participant contracted with by the Insurer pursuant to Section 4.4(b) hereof
shall be required for any amendment, modification, supplement or termination
hereof. AmeriCredit agrees to provide a copy of any amendment to this Insurance
Agreement promptly to the Rating Agencies. No act or course of dealing shall be
deemed to constitute an amendment, modification, supplement or termination
hereof. Unless an Insurer Default has occurred and is continuing, the other
Transaction Documents may be amended, modified or supplemented only with the
prior written consent of the Insurer and any amendment, modification or
supplement without such consent shall be null and void and of no force and
effect.

          Section 6.2          Notices. All demands, notices and other
communications to be given hereunder shall be in writing (except as otherwise
specifically provided herein) and shall be (i) mailed by prepaid registered or
certified mail, return receipt requested, or (ii) personally delivered by
messenger or overnight courier (with confirmation of receipt) and in either case
telecopied to the recipient as follows:

  (a)   To the Insurer:               Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Structured Finance Department – ABS
Telecopy No.: 212-208-3547
Confirmation: 212-668-0340


     with a copy to the attention of: Michael Babick, Vice President
Telecopy No.: 212-363-1459
Confirmation: 212-208-3407

-33-

--------------------------------------------------------------------------------



      (in each case in which notice or other communication to the Insurer refers
to a Servicer Termination Event, an Event of Default hereunder, a Default or
Event of Default under the Indenture or a Trigger Event, a claim on the Ambac
Policy or any event with respect to which failure on the part of the Insurer to
respond shall be deemed to constitute consent or acceptance, then a copy of such
notice or other communication shall also be sent to the attention of the general
counsel of each of the Insurer and the Indenture Trustee and shall be marked to
indicate “URGENT MATERIAL ENCLOSED.”)


   (b)   To AmeriCredit:               801 Cherry Street, Suite 3900
Fort Worth, TX 76102
Attention: Chief Financial Officer
Telephone: (817) 302-7082
Facsimile: (817) 302-7915


       with a copy to the attention of: General Counsel
Telephone: (817) 302-7021         Facsimile: (817) 302-7940

  (c)   To AFS SenSub Corp.               2265B Renaissance Drive, Suite 17


      Las Vegas, NV 89119
Attention: Chief Financial Officer
Telephone: (702) 932-4915
Facsimile: (702) 966-4247

           (d)   To the Issuer:               AmeriCredit Automobile
Receivables Trust, 2005-D-A


      in care of: Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration
Telephone: (302) 651-1000
Facsimile: (302) 636-4140

-34-

--------------------------------------------------------------------------------



   (e)   To the Indenture Trustee:               JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, New York 10004
Attention: Institutional Trust Services, AmeriCredit 2005-D-F
Telephone: (212) 623-5600
Facsimile: (212) 623-5932

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

          Section 6.3          Severability. In the event that any provision of
this Insurance Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the parties hereto agree that such holding shall not
invalidate or render unenforceable any other provision hereof. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by any party hereto is unavailable or unenforceable
shall not affect in any way the ability of such party to pursue any other remedy
available to it.

          Section 6.4          Governing Law. This Insurance Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws provisions.

          Section 6.5          Consent to Jurisdiction. (a)  THE PARTIES HERETO
HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW
YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND TO OR IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTION OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD OR DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES AGREE THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY WAIVE AND AGREE NOT TO ASSERT BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THE RELATED
DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH
COURTS.

-35-

--------------------------------------------------------------------------------



          (b)     To the extent permitted by applicable law, the parties shall
not seek and hereby waive the right to any review of the judgment of any such
court by any court of any other nation or jurisdiction which may be called upon
to grant an enforcement of such judgment.


          (c)     Service on any party hereto may be made by mailing or
delivering copies of the summons and complaint and other process which may be
served in any suit, action or proceeding to such party at its address listed in
Section 6.2 herein. Such address may be changed by the applicable party or
parties by written notice to each of the other parties hereto.


          (d)     Nothing contained in this Insurance Agreement shall limit or
affect any party’s right to serve process in any other manner permitted by law
or to start legal proceedings relating to any of the Transaction Documents
against any other party or its properties in the courts of any jurisdiction.


          Section 6.6          Consent of the Insurer. In the event that the
consent of the Insurer is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by the
Insurer in writing and in its sole discretion except to the extent such consent
of the Insurer pursuant to the terms of the applicable Transaction Document may
not be unreasonably withheld, and without any implied duty towards any other
Person.

          Section 6.7          Counterparts. This Insurance Agreement may be
executed in counterparts by the parties hereto, and all such counterparts shall
constitute one and the same instrument.

          Section 6.8          Headings. The headings of Articles and Sections
and the Table of Contents contained in this Insurance Agreement are provided for
convenience only. They form no part of this Insurance Agreement and shall not
affect its construction or interpretation.

          Section 6.9          Trial by Jury Waived. Each party hereby waives,
to the fullest extent permitted by law, any right to a trial by jury in respect
of any litigation arising directly or indirectly out of, under or in connection
with any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

          Section 6.10          Limited Liability. No recourse under any
Transaction Document shall be had against, and no personal liability shall
attach to, any officer, employee, director, affiliate or shareholder of the
Insurer or any other party hereto, as such, by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute or otherwise
in respect of any of the Transaction Documents (including the Notes and the
Ambac Policy), it being expressly agreed and understood that each Transaction
Document is solely a corporate obligation of each party hereto, and that any and
all personal liability, either at common law or in equity, or by statute or
constitution, of every such officer, employee, director, affiliate or
shareholder for breaches of any party hereto of any obligations under any
Transaction Document is hereby expressly waived as a condition of and in
consideration for the execution and delivery of this Insurance Agreement.

-36-

--------------------------------------------------------------------------------



          Section 6.11          Entire Agreement; Facsimile Signatures. This
Insurance Agreement, the Fee Letter and the Ambac Policy set forth the entire
agreement between the parties with respect to the subject matter hereof and
thereof, and supersede and replace any agreement or understanding that may have
existed between the parties prior to the date hereof in respect of such subject
matter. Execution and delivery of this Insurance Agreement by facsimile
signature shall constitute execution and delivery of this Insurance Agreement
for all purposes hereof with the same force and effect as execution and delivery
of a manually signed copy hereof.

          Section 6.12          Indenture Trustee. The Indenture Trustee hereby
acknowledges and agrees to perform all its obligations and duties pursuant to
the Transaction Documents to which it is a party thereto.

          Section 6.13          Third-Party Beneficiary. Subject to the
provisions of the Transaction Documents, each of the parties hereto agrees that
the Insurer shall have all rights of an intended third-party beneficiary in
respect of each of the Transaction Documents, including the right to enforce the
respective obligations of the parties thereunder.

          Section 6.14          No Proceedings. Each of the parties hereto
agrees that it will not institute against the Issuer or the Seller any
involuntary proceeding or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law until the date which is one year and
one day or, if longer, the then applicable preference period plus one day, since
the last day on which any Notes shall have been outstanding and all amounts
payable to the Insurer hereunder shall have been paid in full.

          Section 6.15          Limitation of Owner Trustee Liability. It is
expressly understood and agreed by the parties hereto that (a) this document is
executed and delivered by Wilmington Trust Company, not individually or
personally, but solely as Owner Trustee, in the exercise of the powers and
authority conferred and vested in it, pursuant to the Trust Agreement for
AmeriCredit Automobile Receivables Trust 2005-D-A, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents.

-37-

--------------------------------------------------------------------------------



     ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY
OR OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM
CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF
MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A
FRAUDULENT INSURANCE ACT, WHICH IS A CRIME, AND SHALL ALSO BE SUBJECT TO A CIVIL
PENALTY NOT TO EXCEED FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM
FOR EACH SUCH VIOLATION.

           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-38-

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, the parties hereto have executed this Insurance
Agreement, all as of the day and year first above mentioned.

  AMBAC ASSURANCE CORPORATION,     as Insurer               By: /s/ Michael
Babick    

--------------------------------------------------------------------------------

    Name: Michael Babick
Title: First Vice President


        AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-D-A,     as Issuer        
      By: WILMINGTON TRUST COMPANY,
not in its individual capacity,
but solely as Owner Trustee               By: /s/ Michele C. Harra    

--------------------------------------------------------------------------------

    Name: Michele C. Harra
Title: Financial Services Officer                     AFS SENSUB CORP.,     as
Seller               By: /s/ Susan B. Sheffield    

--------------------------------------------------------------------------------

    Name: Susan B. Sheffield
Title: Senior Vice-President, Structured Finance            

 

--------------------------------------------------------------------------------



Back to Contents

  AMERICREDIT FINANCIAL SERVICES, INC.,     as Servicer                     By:
/s/ Susan B. Sheffield
Name: Susan B. Sheffield
Title: Senior Vice-President, Structured Finance                     JPMORGAN
CHASE BANK, N.A.,     as Indenture Trustee               By: /s/ Melissa Wilman
   

--------------------------------------------------------------------------------

    Name: Melissa Wilman
Title: Vice President

 

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT A

FORM OF AMBAC POLICY

AMBAC ASSURANCE CORPORATION

NOTE GUARANTY INSURANCE POLICY

Policy No. AB0941BE

 Insured Party: The Indenture Trustee (as defined herein) for the benefit of the
Holders (as defined herein) of the AmeriCredit Automobile Receivables Trust
2005-D-A Notes, issued pursuant to the Indenture.


 Insured Obligations: To the extent set forth herein, the aggregate interest on
and the aggregate outstanding principal balance of all Notes owned by Holders,
such principal amount not to exceed in the aggregate $1,400,000,000.


 Insured Amounts: (i)  With respect to each Distribution Date, the excess, if
any, without duplication, of (a) the Scheduled Payment minus (b) the sum of,
without duplication: (w) all amounts of Available Funds for the related
Collection Period, (x) Additional Funds Available, if any, for such Distribution
Date, (y) all other funds on deposit in the Collection Account, the Lockbox
Account, the Spread Account, the Pre-Funding Account, the Capitalized Interest
Account and any other Trust Accounts available for payment of Scheduled Payments
on the Notes on such Distribution Date and (z) any other amounts available
pursuant to the Basic Documents to pay the Scheduled Payments on such
Distribution Date, in each case to the extent available to pay such Scheduled
Payments in accordance with the priorities set forth in the Indenture and the
Sale and Servicing Agreement, and (ii) with respect to any Preference Payment
Date, Preference Amounts; provided, however, that the aggregate amount of all
such Preference Amounts shall be subject to the limitations in such definition;
provided, further, that in no event shall the aggregate amount payable by the
Insurer under this Policy exceed the Maximum Insured Amount.

     For consideration received, AMBAC ASSURANCE CORPORATION, a Wisconsin
domiciled stock insurance corporation (“Ambac” or the “Insurer”), in
consideration of the payment of the insurance premium payable with respect
hereto, hereby unconditionally and irrevocably guarantees, subject only to (i)
proper presentation of a Notice in accordance with the terms of this Note
Guaranty Insurance Policy (together with each and every endorsement, if any,
hereto, the “Policy”) and (ii) the terms of the Policy, the payment to, or at
the direction of, the Indenture Trustee, for the benefit of the Holders of the
Insured Obligations, that portion of the Insured Amounts which are Due for
Payment but are unpaid by reason of Nonpayment.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-1

--------------------------------------------------------------------------------



Back to Contents

     1.     Definitions.

     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Insurance Agreement or, if not defined therein,
in the Sale and Servicing Agreement, or, if not defined therein, in the
Indenture, without giving effect to any subsequent amendment or modification
thereto unless such amendment or modification has been approved in writing by
Ambac. For purposes of the Policy, the following terms shall have the following
meanings:

     “Affiliate” shall mean, with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

     “AmeriCredit” shall mean AmeriCredit Financial Services, Inc., a Delaware
corporation, as Servicer and as seller under the Purchase Agreement, and its
successors and assigns.

     “Bankruptcy Code” shall mean Title 11 of the United States Code.

     “Basic Documents” shall mean the Sale and Servicing Agreement, the
Certificate of Trust, the Trust Agreement, as amended, the Indenture, the Spread
Account Agreement, the Purchase Agreement, the Lockbox Agreement, the
Underwriting Agreement, the Insurance Agreement, the Custodian Agreement, and
all other documents and certificates delivered in connection therewith.

     “Business Day” shall mean any day other than (a) a Saturday or a Sunday,
(b) a day on which the Insurer is closed or (c) a legal holiday or other day on
which commercial banking institutions located in Wilmington, Delaware, Fort
Worth, Texas or New York City, New York or any other location of any successor
Servicer, successor Owner Trustee or successor Trust Collateral Agent are
authorized or obligated by law, executive order or governmental decree to be
closed.

     “Capitalized Interest Account” shall mean an account maintained pursuant to
Section 5.1 of the Sale and Servicing Agreement.

     “Certificate of Trust” shall mean the certificate of trust of the Issuer
substantially in the form attached as an Exhibit to the Trust Agreement.

     “Class A-1 Notes” shall mean the Class A-1 4.3436% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.

     “Class A-2 Notes” shall mean the Class A-2 4.75% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

     “Class A-3 Notes” shall mean the Class A-3 4.87% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

     “Class A-4 Notes” shall mean the Class A-4 5.02% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

     “Collection Account” shall mean the account designated as such, established
and maintained pursuant to Section 5.1 of the Sale and Servicing Agreement.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-2

--------------------------------------------------------------------------------



Back to Contents

     “Collection Period” shall mean, (i) with respect to the First Distribution
Date, the period beginning on the close of business on November 9, 2005 and
ending on the close of business on November 30, 2005, and (ii) with respect to
each subsequent Distribution Date, the period beginning on the close of business
on the last day of the second preceding calendar month and ending on the close
of business on the last day of the immediately preceding calendar month. Any
amount stated “as of the close of business on the last day of a Collection
Period” shall give effect to the following calculations as determined as of the
end of the day on such last day: (i) all applications of collections and
(ii) all distributions.

     “Distribution Date” shall mean, with respect to each Collection Period, the
sixth day of the following calendar month, or, if such day is not a Business
Day, the immediately following Business Day, commencing December 6, 2005.

     “Due for Payment” shall mean, with respect to any Insured Amounts, such
amount as is due and payable pursuant to the terms of the Indenture.

     “Final Scheduled Distribution Date” means with respect to (i) the Class A-1
Notes, the December 6, 2006 Distribution Date, (ii) the Class A-2 Notes, the
November 6, 2008 Distribution Date, (iii) the Class A-3 Notes, the December 6,
2010 Distribution Date and (iv) the Class A-4 Notes, the November 6, 2012
Distribution Date.

     “Financed Vehicle” shall mean an automobile or light-duty truck, van or
mini-van together with all accessions thereto, securing an Obligor’s
indebtedness under the respective Receivable.

     “First Distribution Date” shall mean December 6, 2005.

     “Holder” shall mean any registered owner of a Note.

     “Indenture” shall mean that certain Indenture, dated as of November 9,
2005, by and between the Issuer, the Trust Collateral Agent and the Indenture
Trustee.

     “Indenture Trustee” shall mean JPMorgan Chase Bank, N.A., not in its
individual capacity but as trustee under the Indenture, and its successors and
assigns in such capacity.

     “Insurance Agreement” shall mean that certain Insurance and Indemnity
Agreement, dated as of November 17, 2005, among the Insurer, the Issuer,
AmeriCredit, as seller under the Purchase Agreement and Servicer, the Seller,
the Trust Collateral Agent and the Indenture Trustee, in regard to the Notes, as
such agreement may be amended, modified or supplemented from time to time.

     “Insured Payments” shall mean, (i) with respect to any Distribution Date,
the aggregate amount actually paid by the Insurer to, or at the direction of,
the Indenture Trustee in respect of Insured Amounts for such Distribution Date
(other than Preference Amounts) and (ii) the aggregate amount of any Preference
Amounts paid by the Insurer on any given Business Day.

     “Insurer” shall mean Ambac, or any successor thereto, as issuer of this
Policy.

     “Interest Period” means, with respect to any Distribution Date, the period
from and including the most recent Distribution Date on which interest has been
paid (or in the case of the First Distribution Date, from and including the
Closing Date) to, but excluding, the following Distribution Date. In the case of
the First Distribution Date, the Interest Period shall be 19 days for all
Classes of Notes.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-3

--------------------------------------------------------------------------------



Back to Contents

     “Interest Rate” shall mean, with respect to (i) the Class A-1 Notes,
4.3436% per annum (computed on the basis of a 360-day year and the actual number
of days elapsed in the applicable Interest Period), (ii) the Class A-2 Notes,
4.75% per annum (computed on the basis of a 360-day year consisting of twelve
30-day months), (iii) the Class A-3 Notes, 4.87% per annum (computed on the
basis of a 360-day year consisting of twelve 30-day months) and (iv) the
Class A-4 Notes, 5.02% per annum (computed on the basis of a 360-day year
consisting of twelve 30-day months).

     “Issuer” shall mean AmeriCredit Automobile Receivables Trust 2005-D-A, a
Delaware statutory trust.

     “Late Payment Rate” shall mean the lesser of (a) the greater of (i) the per
annum rate of interest publicly announced from time to time by Citibank, N.A. as
its prime or base lending rate (any change in such rate of interest to be
effective on the date such change is announced by Citibank, N.A.), plus 2% per
annum and (ii) the then applicable highest rate of interest on the Notes and
(b) the maximum rate permissible under applicable usury or similar laws limiting
interest rates. The Late Payment Rate shall be computed on the basis of the
actual number of days elapsed over a year of 360 days.

     “Lockbox Account” shall mean an account maintained by the Lockbox Bank
pursuant to Section 4.2(d) of the Sale and Servicing Agreement.

     “Lockbox Bank” shall mean a depositary institution named by the Servicer
and acceptable to the Controlling Party.

     “Maximum Insured Amount” shall mean $1,400,000,000 in respect of principal,
plus interest thereon calculated at the applicable Interest Rate for the Notes.

     “Nonpayment” shall mean, with respect to any Distribution Date, Insured
Amounts which are Due for Payment but have not been paid pursuant to the
Indenture or the Sale and Servicing Agreement, as applicable.

     “Noteholders’ Remaining Parity Deficit Amount” shall mean, for any
Distribution Date, the Noteholders' Parity Deficit Amount for the Distribution
Date minus any reduction in the aggregate outstanding principal balance of Notes
on the Distribution Date that is funded from the Spread Account.

     “Notes” shall mean, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

     “Notice” shall mean the telephonic or telegraphic notice, promptly
confirmed in writing by telecopy substantially in the form of Exhibit A or
Exhibit B, as applicable, to this Policy, the original of which is subsequently
delivered by registered or certified mail, from the Indenture Trustee specifying
the amount of any Insured Payment which shall be due and owing.

     “Obligor” shall mean, on a Receivable, the purchaser or co-purchasers of
the Financed Vehicle and any other Person who owes payments under the
Receivable.

     “Order” shall have the meaning given such term in Section 8 hereto.

     “Person” shall mean any individual, corporation, estate, partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization, limited liability company or government
or any agency or political subdivision thereof.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-4

--------------------------------------------------------------------------------



Back to Contents

     “Pre-Funding Account” shall mean an account maintained pursuant to Section
5.1 of the Sale and Servicing Agreement.

     “Preference Amount” shall mean any interest on or principal of the Notes
which has become Due for Payment, the Nonpayment of which would have been
covered by the Policy, and which was made to a Holder by or on behalf of the
Issuer which has been deemed a preferential transfer and recoverable, or
theretofore recovered, from its Holder pursuant to the Bankruptcy Code in
accordance with a final, nonappealable order of a court of competent
jurisdiction; provided that any Preference Amount that constitutes interest
shall be limited to the amount of interest on the outstanding principal amount
of the Notes (calculated at the Interest Rate for the relevant class of Notes)
accrued as of the last day of the applicable interest accrual period with
respect to the Notes and shall not, in any event, include any interest on the
Notes accrued after such date or any interest on such interest amount; provided,
further, that in no event shall Ambac be obligated to make any payment in
respect to any Preference Amount to the extent that such payment, when added to
all prior payments of Insured Amounts, would exceed the Maximum Insured Amount.

     “Preference Payment Date” shall have the meaning given such term in Section
8 hereto.

     “Purchase Agreement” shall mean the Purchase Agreement between AFS SenSub
Corp. and AmeriCredit Financial Services, Inc. dated as of November 9, 2005, as
such Purchase Agreement may be amended from time to time.

     “Receivables” shall mean any of the motor vehicle retail installment sale
contracts or promissory notes listed in Schedule A to the Sale and Servicing
Agreement.

     “Receivable Files” shall mean the documents relating to the Receivables
specified in Section 3.3 of the Sale and Servicing Agreement or Schedule A to
each Subsequent Transfer Agreement.

     “Reimbursement Amount” shall mean, as of any Distribution Date, the sum of
(x)(i) all Insured Payments paid by Ambac, but for which Ambac has not been
reimbursed prior to such Distribution Date pursuant to Section 3.3 of the
Insurance Agreement, Section 5.6 of the Indenture and Section 5.7 of the Sale
and Servicing Agreement, plus (ii) interest accrued on such Insured Payments not
previously repaid calculated at the Late Payment Rate from the date the
Indenture Trustee, or any other Person at its direction, received the related
Insured Payments or the date such Insured Payments were made, and (y) without
duplication (i) any amounts then due and owing to Ambac under the Insurance
Agreement, Section 5.6 of the Indenture and Sections 5.7(a)(iv) and (vi) of the
Sale and Servicing Agreement, as certified to the Indenture Trustee by Ambac
plus (ii) interest on such amounts at the Late Payment Rate.

     “Sale and Servicing Agreement” shall mean that certain Sale and Servicing
Agreement, dated as of November 9, 2005, by and among the Issuer, the Seller,
AmeriCredit, and JPMorgan Chase Bank, N.A., as Trust Collateral Agent and Backup
Servicer, as the same may be amended or supplemented from time to time.

     “Scheduled Payments” shall mean, with respect to any Distribution Date, an
amount equal to the sum of (a) the Noteholders’ Interest Distributable Amount
and the Noteholders’ Remaining Parity Deficit Amount for the related
Distribution Date and, without duplication, (b) if the related Distribution Date
is the Final Scheduled Distribution Date for any class of Notes, the outstanding
principal amount of such Class on such date after application of all funds
available to pay principal amounts on such Class of Notes from all sources other
than the Policy; provided that Scheduled Payments shall not include (x) any
portion of a Noteholders’ Interest Distributable Amount or of a Noteholders’
Interest Carryover Amount due to Holders because the Notice in proper form was
not timely received by Ambac, or (y) any portion of a Noteholders’ Interest
Distributable Amount representing interest on any prior unpaid Noteholders’
Interest Distributable Amount. For the avoidance of doubt, Noteholders’ Interest
Distributable Amount shall be determined after giving effect to any prior
payments made by Ambac under this Policy.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-5

--------------------------------------------------------------------------------



Back to Contents

     “Seller” shall mean AFS SenSub Corp., a Nevada corporation, and its
successors and assigns.

     “Service Contract” shall mean, with respect to a Financed Vehicle, the
agreement, if any, financed under the related Receivable that provides for the
repair of the Financed Vehicle.

     “Servicer” shall mean AmeriCredit Financial Services, Inc., a Delaware
corporation, and its successors and assigns.

     “Spread Account” shall mean the account designated as such, established and
maintained pursuant to the Spread Account Agreement.

     “Spread Account Agreement” shall mean the Spread Account Agreement dated as
of November 9, 2005 among the Insurer, the Issuer, and JPMorgan Chase Bank,
N.A., as Indenture Trustee, Trust Collateral Agent and Collateral Agent, as the
same may be amended or supplemented from time to time.

     “Trust Accounts” shall have the meaning assigned thereto in Section 5.1 of
the Sale and Servicing Agreement.

     “Trust Agreement” shall mean the Trust Agreement dated as of October 25,
2005 between the Seller and Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee, as amended and restated as of November 9,
2005, as the same may be amended or supplemented from time to time.

     “Trust Collateral Agent” shall mean JPMorgan Chase Bank, N.A., not in its
individual capacity but as Trust Collateral Agent under the Indenture, and its
successors and assigns in such capacity.

     2.     Payments under the Policy.


  (a) Upon the presentation by the Indenture Trustee to Ambac at Ambac’s
principal office in respect of the applicable Distribution Date of a duly
executed Notice, Ambac will make or cause to be made to the Indenture Trustee,
on the guarantee set forth in the first paragraph of this Policy, payment in an
amount equal to the applicable Insured Amount.


  (b) Amounts payable in respect of any Insured Amounts due hereunder, unless
otherwise stated herein, will be distributed by Ambac to, or at the direction
of, the Indenture Trustee, by wire transfer of immediately available funds.
Solely the Indenture Trustee on behalf of the Holders shall have the right to
make a claim for an Insured Payment under this Policy.


  (c) Ambac’s payment obligations hereunder with respect to particular Insured
Amounts shall be discharged to the extent funds equal to the applicable Insured
Amounts are paid by Ambac to, or at the direction of, the Indenture Trustee in
accordance with the Indenture Trustee’s requests, whether or not such funds are
properly applied by the Indenture Trustee. Payments of Insured Amounts shall be
made only at the time set forth in this Policy, and no accelerated Insured
Payments shall be made except to the extent that Ambac has specified an earlier
date for payment at its sole option. This Policy does not insure against loss of
any prepayment or other acceleration payment which at any time may become due in
respect of any Insured Obligations, other than at the sole option of the
Insurer, nor against any risk other than Nonpayment, including failure of the
Indenture Trustee to pay any Insured Amounts or Scheduled Payments due to
Holders.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-6

--------------------------------------------------------------------------------



Back to Contents

  (d) Notwithstanding anything to the contrary set forth herein, in no event
shall the aggregate amount paid by Ambac hereunder exceed the Maximum Insured
Amount hereunder.


     3.     Presentation of Notice of Non-Payment and Demand.


  (a) Notwithstanding any other provision of this Policy but subject to Section
8 hereof with respect to Preference Amounts, the Insurer will pay any Insured
Amounts payable hereunder other than with respect to Preference Amounts to, or
at the direction of, the Indenture Trustee no later than 12:00 noon, New York
City time, on the later of (i) the Distribution Date on which the related
Insured Amount is due for payment under the Indenture or the Sale and Servicing
Agreement, as applicable, or (ii) the second Business Day following actual
receipt in New York, New York on a Business Day by the Insurer of a Notice in
the form attached as Exhibit A, appropriately completed and executed by the
Indenture Trustee; provided that, if such Notice is received after 12:00 noon,
New York City time, on such Business Day, it will be deemed to be received
before 12:00 noon on the following Business Day.


  (b) If any such Notice is not in proper form or is otherwise insufficient for
the purpose of making a claim under this Policy, it shall be deemed not to have
been received by the Insurer for purposes of this Policy, and the Insurer shall
promptly so advise the Indenture Trustee in writing and the Indenture Trustee
may submit an amended or corrected Notice. If such an amended or corrected
Notice is in proper form and is otherwise sufficient for the purpose of making a
claim under this Policy, it shall be deemed to have been timely received on the
Business Day of such resubmission subject to the proviso in (a) above.


     4.     Waiver. Ambac hereby waives and agrees not to assert any and all
rights to require the Indenture Trustee to make demand on or to proceed against
any Person, party or security prior to demanding payment under this Policy. For
the avoidance of doubt, Ambac does not waive its right to seek payment of all
Reimbursement Amounts to which it is entitled.


     5.     Subrogation. Upon any payment hereunder, in furtherance and not in
limitation of Ambac’s equitable right of subrogation and Ambac’s rights under
the Insurance Agreement, Ambac will, to the extent of such payment by Ambac
hereunder, be subrogated to the rights of any Holder to receive any and all
amounts due in respect of the Insured Obligations as to which such Insured
Payment was made, to the extent of any payment by Ambac under this Policy and
Ambac will be a co-beneficiary of the Indenture Trustee’s lien under the
Indenture.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-7

--------------------------------------------------------------------------------



Back to Contents

     6.     Communications. All notices, presentations, transmissions,
deliveries and communications made by the Indenture Trustee to Ambac with
respect to this Policy shall specifically refer to the number of this Policy and
shall be made to Ambac at:


  Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004   Attention: Asset-Backed Securities Department Head
General Counsel – URGENT   Phone: (212) 208-3283   Fax: (212) 556-3556

or to such other address, officer, telephone number or facsimile number as Ambac
may designate to the Indenture Trustee from time to time.

     7.     Nature of the Obligations. Except as expressly provided herein, the
obligations of Ambac under this Policy are irrevocable, absolute and
unconditional.


     8.     Termination. This Policy and the obligations of Ambac hereunder
shall terminate upon the earlier of:


  (a) the date on which all of the Insured Amounts have been paid in full by
Ambac to, or at the direction of, the Indenture Trustee; or         (b) the
close of business on the third (3rd) Business Day after the date on which all
principal and interest on the Notes has been paid in full;

provided, however, that notwithstanding the occurrence of any of the foregoing
events, the Insurer shall pay any Preference Amount when due to be paid pursuant
to an Order referred to below, but in any event no earlier than the fifth
Business Day following actual receipt by the Insurer of (i) a certified copy of
the final, nonappealable order of a court or other body exercising jurisdiction
to the effect that a Holder is required to return such Preference Amount paid
during the term of this Policy because the payments of such amounts were avoided
as a preferential transfer or otherwise rescinded or required to be restored by
the Indenture Trustee or such Holder (the “Order”), (ii) an opinion of counsel
satisfactory to the Insurer stating that the Order has been entered and is final
and not subject to any stay, (iii) an assignment, in form and substance
satisfactory to the Insurer, duly executed and delivered by such Holder and the
Indenture Trustee, irrevocably assigning to the Insurer all rights and claims of
the Indenture Trustee and such Holder relating to or arising under the Indenture
or otherwise with respect to such Preference Amount, (iv) appropriate
instruments in form satisfactory to the Insurer to effect the appointment of the
Insurer as agent for the Indenture Trustee and such Holder in any legal
proceeding related to such Preference Amount, and (v) a Notice (in the form
attached as Exhibit B) appropriately completed and executed by the Indenture
Trustee (the “Preference Payment Date”); provided, further, that (I) if such
documents are received by the Insurer after 12:00 noon, New York City time, on
such Business Day, they will be deemed to be received on the following Business
Day, (II) the Insurer shall not be obligated to pay any Preference Amount in
respect of principal (other than the Noteholders’ Remaining Parity Deficit
Amount) prior to the Final Scheduled Distribution Date for the relevant class of
Notes and (III) any Preference Amount that constitutes interest shall be limited
to the amount of interest on the Outstanding Amount of the Notes (calculated at
the Interest Rate for the relevant class of Notes) accrued as of the last day of
the applicable interest accrual period with respect to the Notes and shall not,
in any event, include any interest on the Notes accrued after such date or any
interest on such interest amount. Such payment shall be disbursed to the
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order, and not to the Indenture Trustee or the Holder directly, unless the
Indenture Trustee or the relevant Holder has made a payment of the Preference
Amount to the court or such receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order, in which case the Insurer will pay the
Indenture Trustee, or as directed by the Indenture Trustee, to the extent of the
payment of the Preference Amount, subject to the delivery of (a) the items
referred to in clauses (i), (ii), (iii), (iv) and (v) above to the Insurer and
(b) evidence satisfactory to the Insurer that payment has been made to such
court or receiver, conservator, debtor-in-possession or trustee in bankruptcy
named in the Order.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-8

--------------------------------------------------------------------------------



Back to Contents

     Notwithstanding the foregoing, in no event shall Ambac be obligated to make
any payment in respect of any Preference Amount (i) to the extent that such
payment, when added to all prior payments of Insured Amounts, would exceed the
Maximum Insured Amount or (ii) prior to the time Ambac would have been required
to make an Insured Payment pursuant to Section 3 of this Policy.

     9.     In the event of a payment default by or insolvency of the obligor,
there shall be no acceleration of the payment required to be made under this
Policy unless such acceleration is at the sole option of the Insurer. This
Policy does not cover (i) premiums and defaulted interest, if any, payable in
respect of the Notes, (ii) shortfalls, if any, attributable to any payment of
withholding taxes (including penalties and interest in respect of any such
liability) or (iii) any risk other than Nonpayment, including the failure of the
Indenture Trustee to apply, disburse, transfer or direct Policy payments or
Available Funds or other amounts in accordance with the Indenture to Holders or
to any other party.


     10.     Miscellaneous.


  (a) This Policy sets forth the full understanding of Ambac and, except as
expressly provided herein, or as otherwise agreed in writing hereafter by Ambac
and Indenture Trustee, may not be canceled or revoked.


  (b) This Policy is issued pursuant to, and shall be construed under, the laws
of the State of New York, without giving effect to the conflicts of laws rules
thereof, as contemplated in Section 5-1401 of the New York General Obligations
Law.


  (c) THIS POLICY IS NOT COVERED BY THE PROPERTY/CASUALTY INSURANCE SECURITY
FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAWS.


  (d) Any notice hereunder or service of process on Ambac may be made at the
address listed above for Ambac or such other address as Ambac shall specify in
writing to the Indenture Trustee.


  (e) The premium of this Policy is not refundable for any reason. The premium
will be payable on this Policy on each Distribution Date as provided in the
Insurance Agreement, beginning with the First Distribution Date.

     ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY
OR OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM
CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF
MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A
FRAUDULENT INSURANCE ACT, WHICH IS A CRIME, AND SHALL ALSO BE SUBJECT TO A CIVIL
PENALTY NOT TO EXCEED FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM
FOR EACH SUCH VIOLATION.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-9

--------------------------------------------------------------------------------



Back to Contents

     IN WITNESS WHEREOF, Ambac has caused this Note Guaranty Insurance Policy to
be executed and attested this 17h day of November, 2005.

  AMBAC ASSURANCE CORPORATION         By:      

--------------------------------------------------------------------------------

    Name:     Title: Attest:          

--------------------------------------------------------------------------------

    Name:     Title:    

Form No.: 2B-00-22-63 (8/02)

Exhibit A-10

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT A

TO THE NOTE GUARANTY INSURANCE POLICY

Policy No. AB0941BE

NOTICE OF NONPAYMENT AND DEMAND
FOR PAYMENT OF INSURED AMOUNTS
(OTHER THAN PREFERENCE AMOUNT)

Date: ____________

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004 Attention: Asset-Backed Securities Department Head
General Counsel – URGENT

     Reference is made to Note Guaranty Insurance Policy No. AB0941BE (the
“Policy”) issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized
herein and not otherwise defined shall have the meanings specified in the
Policy, unless the context otherwise requires.

     The undersigned hereby certifies as follows:

  1. It is the Indenture Trustee under the Indenture, and is acting for the
Holders.


  2. The relevant Distribution Date is [date].


  3. There is an amount of $_____________ with respect to such Distribution
Date, which amount is a Insured Amount which is Due for Payment.


  4. The Indenture Trustee has not heretofore made a demand for the Insured
Amount in respect of such Distribution Date.


  5. The Indenture Trustee hereby requests the payment of the Insured Amount
that is Due for Payment be made by Ambac under the Policy and directs that
payment under the Policy be made to the Indenture Trustee to the following
account by bank wire transfer of federal or other immediately available funds in
accordance with the terms of the Policy to:_____________.1


  6. The Indenture Trustee hereby agrees that, following receipt by the
Indenture Trustee of the Insured Payment from Ambac, it shall (a) hold such
amounts in trust and apply the same directly to the distribution of payments in
respect of the Notes when due, (b) not apply such funds for any other purpose,
and (c) maintain an accurate record of such payments with respect to the Notes
and the corresponding claim on the Policy and proceeds thereof.

--------------------------------------------------------------------------------

1 The account number of the Indenture Trustee.

Form No.: 2B-00-22-63 (8/02)

Exhibit A-11

--------------------------------------------------------------------------------



Back to Contents

  7. The Indenture Trustee hereby assigns to Ambac all rights, and confirms that
the Holders have assigned all rights, under the Insured Obligations in respect
of which payment is being requested to Ambac.

     Any person who knowingly and with intent to defraud any insurance company
or other person files an application for insurance or statement of claim
containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto, commits a
fraudulent insurance act, which is a crime, and shall also be subject to a civil
penalty not to exceed five thousand dollars and the stated value of the claim
for each such violation.

   By:     

--------------------------------------------------------------------------------

      Title:     

--------------------------------------------------------------------------------

    (Officer)

Exhibit A-12

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT B

TO THE NOTE GUARANTY INSURANCE POLICY

Policy No. AB0941BE

NOTICE OF NONPAYMENT AND DEMAND
FOR PAYMENT OF PREFERENCE AMOUNT

Date: ___________

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004 Attention: Asset-Backed Securities Department Head
General Counsel – URGENT

     Reference is made to Note Guaranty Insurance Policy No. AB0941BE (the
“Policy”) issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized
herein and not otherwise defined shall have the meanings specified in the
Policy, unless the context otherwise requires.

     The undersigned hereby certifies as follows:

  1. It is the Indenture Trustee under the Indenture, and is acting for the
Holders.


  2. [A payment previously made in respect of the Notes pursuant to the
Indenture has become a Preference Amount, as indicated by the attached Order.]


  3. The Holder of the applicable Notes has certified that the Order has been
entered and is not subject to stay.


  4. The amount of the Preference Amount is $___________, and consists of
interest in the amount of $___________ paid on ___________, _______, [and
principal in the amount of $___________ paid on ___________, _______.]


  5. Neither the Indenture Trustee nor the Holder has heretofore made a demand
for such Preference Amount.


  6. The Indenture Trustee hereby requests the payment of the Insured Payment be
made by Ambac under the Policy and directs that payment under the Policy be made
to the Indenture Trustee to the following account by bank wire transfer of
federal or other immediately available funds in accordance with the terms of the
Policy to:_______.1

--------------------------------------------------------------------------------

2 The account of the relevant receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order, unless the Holder or Indenture Trustee
has already paid such Preference Amount to such party, in which case, the
account of the payor.

Exhibit A-13

--------------------------------------------------------------------------------



Back to Contents

  7. The Indenture Trustee hereby agrees that if such Insured Payment is made to
the Indenture Trustee, following receipt of such Insured Payment from Ambac, it
shall (a) hold such amounts in trust and apply the same directly to the Holder
for payment of the Preference Amount, (b) not apply such funds for any other
purpose, and (c) maintain an accurate record of such payments with respect to
the Notes and the corresponding claim on the Policy and proceeds thereof.


  8. The Indenture Trustee hereby assigns to Ambac all rights, and confirms that
the Holders have assigned all rights, under the Insured Obligations in respect
of which payment is being requested to Ambac.

     Any person who knowingly and with intent to defraud any insurance company
or other person files an application for insurance or statement of claim
containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto, commits a
fraudulent insurance act, which is a crime, and shall also be subject to a civil
penalty not to exceed five thousand dollars and the stated value of the claim
for each such violation.

   By:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

    (Officer)

Exhibit A-13

--------------------------------------------------------------------------------